


Exhibit 10.7

 

Execution Version

 

AMENDED AND RESTATED
GUARANTEE AND COLLATERAL AGREEMENT

 

Dated as of November 1, 2013,

 

among

 

SUMMIT MIDSTREAM PARTNERS, LP,
as a Guarantor and a Pledgor,

 

SUMMIT MIDSTREAM HOLDINGS, LLC,
as a Pledgor and a Grantor,

 

each
SUBSIDIARY GUARANTOR
identified herein each in the capacity or capacities set forth herein,

 

and

 

THE ROYAL BANK OF SCOTLAND plc,

as Collateral Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

 

ARTICLE 1. DEFINITIONS

2

 

 

 

Section 1.01

Credit Agreement

2

Section 1.02

Other Defined Terms

2

 

 

 

ARTICLE 2. GUARANTEE

6

 

 

 

Section 2.01

Guarantee

6

Section 2.02

Guarantee of Payment

7

Section 2.03

No Limitations, etc.

7

Section 2.04

Reinstatement

9

Section 2.05

Agreement to Pay; Subrogation

9

Section 2.06

Information

9

Section 2.07

Reliance; Demands

9

Section 2.08

Maximum Liability

10

Section 2.09

Payments Free and Clear of Taxes, etc.

10

Section 2.10

Keepwell

10

 

 

 

ARTICLE 3. PLEDGE AGREEMENT

11

 

 

 

Section 3.01

Pledge

11

Section 3.02

Delivery of the Pledged Collateral

12

Section 3.03

Representations, Warranties and Covenants

13

Section 3.04

Certain Representations and Warranties by the Parent

15

Section 3.05

Status as “Securities” of Limited Liability Company and Limited Partnership
Interests under Article 8

16

Section 3.06

Registration in Nominee Name; Denominations

16

Section 3.07

Voting Rights; Dividends and Interest, etc.

17

Section 3.08

Authorization to File UCC Financing Statements

19

 

 

 

ARTICLE 4. SECURITY AGREEMENT

19

 

 

 

Section 4.01

Security Interest

19

Section 4.02

Representations and Warranties

22

Section 4.03

Covenants

24

Section 4.04

Other Actions

27

Section 4.05

Covenants Regarding Patent, Trademark and Copyright Collateral

28

Section 4.06

Further Assurances with Respect to Article 9 Collateral

29

Section 4.07

Intercompany Note

30

 

 

 

ARTICLE 5. REMEDIES

30

 

 

 

Section 5.01

Remedies Upon Default

30

Section 5.02

Application of Proceeds

33

 

i

--------------------------------------------------------------------------------


 

Section 5.03

Grant of License to Use Intellectual Property

33

Section 5.04

Securities Act, etc.

34

Section 5.05

Registration, etc.

35

 

 

 

ARTICLE 6. INDEMNITY, SUBROGATION AND SUBORDINATION AMONG OBLIGORS

35

 

 

 

Section 6.01

Indemnity and Subrogation

35

Section 6.02

Contribution and Subrogation

36

Section 6.03

Subordination

36

 

 

 

ARTICLE 7. MISCELLANEOUS

36

 

 

 

Section 7.01

Notices

36

Section 7.02

Security Interest Absolute

37

Section 7.03

Binding Effect; Several Nature of this Agreement

37

Section 7.04

Successors and Assigns

38

Section 7.05

Collateral Agent’s Fees and Expenses; Indemnification

38

Section 7.06

Collateral Agent Appointed Attorney-in-Fact

39

Section 7.07

Applicable Law

39

Section 7.08

Waivers; Amendment

40

Section 7.09

Waiver of Jury Trial

40

Section 7.10

Severability

40

Section 7.11

Counterparts

41

Section 7.12

Headings

41

Section 7.13

Jurisdiction; Consent to Service of Process

41

Section 7.14

Termination or Release

41

Section 7.15

Additional Subsidiary Obligors

42

Section 7.16

Credit Agreement

42

Section 7.17

Authority of Collateral Agent

42

Section 7.18

Other Secured Parties

43

Section 7.19

Transactions on the Restatement Date

43

 

ii

--------------------------------------------------------------------------------


 

Schedules

 

 

Schedule I

Pledged Stock

 

Schedule II

Intellectual Property

 

Schedule III

Commercial Tort Claims

 

 

 

 

Exhibits

 

 

Exhibit I

Form of Supplement to the Guarantee and Collateral Agreement

 

Exhibit II

Form of Intercompany Note

 

Exhibit III

Form of Intellectual Property Short Form Security Agreement

 

 

iii

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED
GUARANTEE AND COLLATERAL AGREEMENT

 

This AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of
November 1, 2013 (as amended, restated, supplemented or otherwise modified from
time to time, this “Agreement”), is by and among SUMMIT MIDSTREAM HOLDINGS, LLC,
a Delaware limited liability company (the “Borrower”), SUMMIT MIDSTREAM
PARTNERS, LP, a Delaware limited partnership (the “Parent”), each Subsidiary
listed on the signature pages hereof as a “Subsidiary Guarantor”, “Pledgor” or
“Grantor”, each Subsidiary that shall, at any time after the date hereof, become
a Subsidiary Guarantor, Pledgor or Grantor pursuant to Section 7.15 hereof, and
THE ROYAL BANK OF SCOTLAND plc (“RBS”), as collateral agent (in such capacity,
together with its successors and permitted assigns in such capacity, the
“Collateral Agent”) for the Secured Parties.

 

WHEREAS, the Borrower, RBS, as administrative agent, collateral agent and an
issuing bank, and the lenders from time to time party thereto entered into that
certain Credit Agreement dated as of May 26, 2011, which such Credit Agreement
was amended and restated in its entirety on May 7, 2012 (as so amended and
restated and otherwise amended, supplemented or otherwise modified and in effect
prior to the date hereof, the “Existing Credit Agreement”);

 

WHEREAS, in connection with the Existing Credit Agreement, the Borrower, the
Parent and certain other Persons entered into that certain Guarantee and
Collateral Agreement dated as of May 26, 2011 in favor of RBS, as collateral
agent for the benefit of the secured parties described therein (as amended,
supplemented or otherwise modified and in effect prior to the date hereof, the
“Existing Guarantee and Collateral Agreement”);

 

WHEREAS, the Borrower, RBS, as Administrative Agent, Collateral Agent, the
Swingline Lender and an Issuing Bank, and the Lenders desire to amend and
restate the Existing Credit Agreement in its entirety by entering into that
certain Second Amended and Restated Credit Agreement dated as of even date
herewith (as may be amended, restated, amended and restated, supplemented,
extended, renewed, refinanced, waived or otherwise modified or replaced from
time to time, the “Credit Agreement”), among the Borrower, the Lenders party
thereto from time to time, RBS, as Administrative Agent, Collateral Agent, the
Swingline Lender and an Issuing Bank, and the other Persons from time to time
party thereto;

 

WHEREAS, the obligations of the Lenders, the Swingline Lender and the Issuing
Banks to extend credit to the Borrower pursuant to the Credit Agreement are
conditioned upon, among other things, the execution and delivery of this
Agreement;

 

WHEREAS, the Borrower and certain of its Subsidiaries have entered, or may from
time to time enter, into certain Secured Swap Agreements and Secured Cash
Management Agreements to the extent permitted pursuant to the Credit Agreement;

 

WHEREAS, it is in the best interests of the Parent to execute this Agreement
inasmuch as the Parent will derive substantial direct and indirect benefits from
the Loans made from time to time to the Borrower and the Letters of Credit
issued on behalf of the Borrower (and certain of its Subsidiaries) pursuant to
the Credit Agreement and each other Loan Document and from the

 

--------------------------------------------------------------------------------


 

agreements and other accommodations made pursuant to any Secured Swap Agreement
and Secured Cash Management Agreement;

 

WHEREAS, each Subsidiary Guarantor is a Subsidiary of the Borrower, will derive
substantial benefits from the extension of credit to the Borrower pursuant to
the Credit Agreement and from the Secured Swap Agreements and the Secured Cash
Management Agreements, and has determined that it is in its best interest to
execute and deliver this Agreement in order to induce the Lenders, the Swingline
Lender and the Issuing Banks to extend such credit, the Secured Swap Agreement
Counterparties to enter into the Secured Swap Agreements and the Cash Management
Banks to enter into the Secured Cash Management Agreements; and

 

WHEREAS, the parties hereto desire to enter into this Agreement in order to
amend and restate the Existing Guarantee and Collateral Agreement in its
entirety on the terms and subject to the conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises, the terms and conditions
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 

ARTICLE 1.
DEFINITIONS

 

Section 1.01          Credit Agreement.  (a) Capitalized terms used in this
Agreement and not otherwise defined herein have the respective meanings assigned
thereto in the Credit Agreement.  All terms defined in the New York UCC (as
defined herein) and not defined in this Agreement have the meanings specified
therein (and if defined in more than one article of the New York UCC, shall have
the meaning given in Article 8 or 9 thereof).

 

(b)           The rules of construction specified in Section 1.02 of the Credit
Agreement are incorporated herein mutatis mutandis.

 

Section 1.02          Other Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“Agreement” has the meaning assigned to such term in the introductory paragraph
hereto.

 

“Article 9 Collateral” has the meaning assigned to such term in Section 4.01.

 

“Borrower” has the meaning assigned to such term in the introductory paragraph
hereto.

 

“Claiming Obligor” has the meaning assigned to such term in Section 6.02.

 

“Collateral” means Article 9 Collateral and Pledged Collateral.

 

“Collateral Agent” has the meaning assigned to such term in the introductory
paragraph hereto.

 

2

--------------------------------------------------------------------------------

 


 

“Contributing Obligor” has the meaning assigned to such term in Section 6.02.

 

“Copyrights” means all of the following: (a) all copyright rights in any work
subject to the copyright laws of the United States or any other country or group
of countries, whether as author, assignee, transferee or otherwise including but
not limited to copyrights in software and all rights in and to databases, all
designs (including but not limited to industrial designs, Protected Designs
within the meaning of 17 U.S.C. 1301 et seq. and European Community designs),
and all Mask Works (as defined under 17 U.S.C. 901 of the U.S. Copyright Act),
whether registered or unregistered, (b) all registrations and applications for
registration of any such copyright in the United States or any other country or
group of countries, including registrations, supplemental registrations and
pending applications for registration in the United States Copyright Office
listed on Schedule II and (c) the right to sue or otherwise recover for any
past, present and future infringement or other violation of any of the
foregoing.

 

“Credit Agreement” has the meaning assigned to such term in the recitals hereto.

 

“Distributions” means all stock dividends, liquidating dividends, shares of
stock resulting from (or in connection with the exercise of) stock splits,
reclassifications, warrants, options, noncash dividends, mergers,
consolidations, and all other distributions (whether similar or dissimilar to
the foregoing) on or with respect to any Pledged Stock or other shares of
capital stock, member interest or other ownership interests or security
entitlements constituting Pledged Collateral, but shall not include Dividends.

 

“Dividends” means cash dividends and cash distributions with respect to any
Pledged Stock made in the ordinary course of business and not as a liquidating
dividend.

 

“Existing Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

 

“Existing Guarantee and Collateral Agreement” has the meaning assigned to such
term in the recitals hereto.

 

“Federal Securities Laws” has the meaning assigned to such term in Section 5.04.

 

“Foreign Jurisdiction” means any jurisdiction other than the United States of
America.  For purposes of this definition, the United States of America, each
State thereof and the District of Columbia shall be deemed to constitute a
single jurisdiction.

 

“General Intangibles” means all “General Intangibles” as defined in the New York
UCC, including all choses in action and causes of action and all other
intangible personal property of any Grantor of every kind and nature (other than
Accounts) now owned or hereafter acquired by any Grantor, including corporate or
other business records, indemnification claims, contract rights (including
rights under leases, whether entered into as lessor or lessee, Swap Agreements,
Cash Management Agreements and other agreements), Intellectual Property,
goodwill, registrations, franchises and tax refund claims.

 

“Grantor” means the Borrower and each Person listed on the signature
pages hereof as a “Grantor”, together with each other Subsidiary of the
Borrower, or other Person, that from time

 

3

--------------------------------------------------------------------------------


 

to time becomes a party to this Agreement in the capacity of a “Grantor”
pursuant to Section 7.15 hereof. For the avoidance of doubt, as of the
Restatement Date, the Grantors are the Borrower, DFW Midstream Services LLC, a
Delaware limited liability company, Grand River Gathering, LLC, a Delaware
limited liability company, Mountaineer Midstream Company, LLC, a Delaware
limited liability company, Bison Midstream, LLC, a Delaware limited liability
company, and Summit Midstream Finance Corp., a Delaware corporation.

 

“Guarantors” means, with respect to all Secured Obligations, the Parent and each
Subsidiary Guarantor and, with respect to any Secured Obligations in respect of
Secured Swap Agreements and Secured Cash Management Agreements, the Borrower,
the Parent and each Subsidiary Guarantor.

 

“Indemnifying Obligor” has the meaning assigned to such term in Section 6.01.

 

“Intellectual Property” means all Patents, Copyrights, Trademarks, IP
Agreements, Trade Secrets, domain names, and all inventions, designs,
confidential or proprietary technical and business information, know-how,
show-how and other proprietary data or information and all related
documentation.

 

“Intercompany Note” means a promissory note substantially in the form of
Exhibit II.

 

“Investment Property Collateral” has the meaning assigned to such term in
Section 5.04.

 

“IP Agreements” means all agreements granting to or receiving from a third party
any rights to Intellectual Property to which any Grantor, now or hereafter, is a
party.

 

“Maximum Guarantee Amount” has the meaning assigned to such term in
Section 2.08.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Obligor” means each Grantor, Guarantor and Pledgor hereunder.  For the
avoidance of doubt, as of the Restatement Date, the Obligors are the Parent, the
Borrower, DFW Midstream Services LLC, a Delaware limited liability company,
Grand River Gathering, LLC, a Delaware limited liability company, Mountaineer
Midstream Company, LLC, a Delaware limited liability company, Bison Midstream,
LLC, a Delaware limited liability company, and Summit Midstream Finance Corp., a
Delaware corporation.

 

“Parent” has the meaning assigned to such term in the introductory paragraph
hereto.

 

“Patents” means all of the following: (a) all letters patent of the United
States or the equivalent thereof in any other country or group of countries, and
all applications for letters patent of the United States or the equivalent
thereof in any other country or group of countries, including those listed on
Schedule II, (b) all reissues, continuations, divisions, continuations-in-part
or extensions thereof, and the inventions disclosed or claimed therein,
including the right to make, use and/or sell the inventions disclosed or claimed
therein and (c) the right to sue or

 

4

--------------------------------------------------------------------------------


 

otherwise recover for any past, present and future infringement or other
violation of any of the foregoing.

 

“Perfection Certificate” means a certificate substantially in the form of Annex
A to the Credit Agreement or any other form approved by the Collateral Agent,
completed and supplemented with the schedules and attachments contemplated
thereby, and duly executed by a Responsible Officer of each Obligor.

 

“Pledged Certificated Securities” means security certificates or instruments now
or hereafter included in the Pledged Collateral.

 

“Pledged Collateral” has the meaning assigned to such term in Section 3.01.

 

“Pledged Interests Issuer” means each Person identified in Schedule I hereto as
the issuer of Pledged Stock and each other Person that is the issuer of any
Pledged Stock after the date hereof.

 

“Pledged Stock” has the meaning assigned to such term in Section 3.01.

 

“Pledgor” means each Person listed on the signature pages hereof as a “Pledgor”,
together with each other Subsidiary of the Borrower, or other Person, that from
time to time becomes a party to this Agreement in the capacity of a “Pledgor”
pursuant to Section 7.15 hereof. For the avoidance of doubt, as of the
Restatement Date, the Pledgors are the Parent, the Borrower, DFW Midstream
Services LLC, a Delaware limited liability company, Grand River Gathering, LLC,
a Delaware limited liability company, Mountaineer Midstream Company, LLC, a
Delaware limited liability company, Bison Midstream, LLC, a Delaware limited
liability company, and Summit Midstream Finance Corp., a Delaware corporation.

 

“Qualified ECP Obligor” means in respect of any Swap Obligation, each Obligor
that has total assets exceeding $10,000,000 at the time the relevant Guarantee
or grant of the relevant security interest becomes effective with respect to
such Swap Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“RBS” has the meaning assigned to such term in the introductory paragraph
hereto.

 

“Secured Obligations” means (i) all Obligations and (ii) all indemnification
obligations specified in Section 7.05 hereof.

 

“Security Interest” has the meaning assigned to such term in Section 4.01.

 

“Subsidiary Guarantor” means each Person listed on the signature pages hereof as
a “Subsidiary Guarantor”, together with each other Subsidiary of the Borrower,
or other Person, that from time to time becomes a party to this Agreement in the
capacity of a “Subsidiary Guarantor” pursuant to Section 7.15 hereof. For the
avoidance of doubt, as of the Restatement Date, the Subsidiary Guarantors are
DFW Midstream Services LLC, a Delaware limited liability

 

5

--------------------------------------------------------------------------------


 

company, Grand River Gathering, LLC, a Delaware limited liability company,
Mountaineer Midstream Company, LLC, a Delaware limited liability company, Bison
Midstream, LLC, a Delaware limited liability company, and Summit Midstream
Finance Corp., a Delaware corporation.

 

“Threshold Amount” means U.S. $5.0 million.

 

“Trademarks” means all of the following: (a) all domestic and foreign
trademarks, trade names, service marks, corporate names, company names, business
names, fictitious business names, trade styles, trade dress, logos, service
marks, other source or business identifiers, designs and General Intangibles of
like nature, now owned or hereafter adopted or acquired, all registrations
thereof, if any, including all registration and recording applications filed in
connection therewith in the United States Patent and Trademark Office listed on
Schedule II and all renewals thereof, including those listed on Schedule II
(provided that no security interest shall be granted in United States
intent-to-use trademark applications to the extent that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of such intent-to-use trademark applications
under applicable federal law), (b) all goodwill associated therewith or
symbolized thereby and (c) the right to sue or otherwise recover for any past,
present and future infringement, dilution or other violation of any of the
foregoing or for any injury to the related goodwill.

 

“Trade Secrets” means common law and statutory trade secrets and all other
confidential or proprietary or useful information and all know-how obtained by
or used in or contemplated at any time for use in the business of any Grantor,
whether or not any of the foregoing has been reduced to a writing or other
tangible form, including all documents and things embodying, incorporating or
referring in any way to the foregoing, all licenses related to the foregoing,
and including the right to sue for and to enjoin and to collect damages for the
actual or threatened misappropriation of any of the foregoing and for the breach
or enforcement of any license related to the foregoing.

 

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect in the applicable jurisdiction.

 

ARTICLE 2.
GUARANTEE

 

Section 2.01                             Guarantee.  Each Guarantor hereby
absolutely, irrevocably and unconditionally guarantees, jointly with the other
Guarantors and severally, as a primary obligor and not merely as a surety, the
full and punctual payment and performance of the Secured Obligations.  For
absolute clarity and not to, in any way, limit or contradict the definition of
“Secured Obligation”, each Guarantor further agrees that the Secured Obligations
may be extended, modified, substituted, amended or renewed, in whole or in part,
without notice to or further assent from such Guarantor (except in cases where
such Guarantor is a party to the agreement giving rise to the Secured Obligation
being extended, modified, substituted, amended or renewed and such notice or
assent is required by such agreement), and that it will remain bound upon its
guarantee hereunder notwithstanding any extension, modification, substitution,
amendment or renewal of any Secured Obligation.  Each Guarantor unconditionally
and

 

6

--------------------------------------------------------------------------------


 

irrevocably waives notice of nonperformance, acceleration, presentment to,
demand of payment from and protest to the Borrower or any other Obligor of any
of the Secured Obligations, and also waives notice of acceptance of or reliance
on its guarantee and notice of protest for nonpayment.

 

Section 2.02                             Guarantee of Payment.  Each Guarantor
hereby further agrees that its guarantee hereunder constitutes a guarantee of
payment when due, whether at scheduled maturity or on any date of a required
prepayment or by acceleration, demand or otherwise, and not of collection, and
waives any right to require that any resort be had by the Collateral Agent or
any other Secured Party to any other Obligor, to any security held for the
payment of the Secured Obligations or to any balance of any deposit account or
credit on the books of the Collateral Agent or any other Secured Party in favor
of the Borrower or any other Person.  Each Guarantor agrees all payments will be
made strictly in accordance with the terms of the Credit Agreement, the other
Loan Documents, the Secured Swap Agreements and the Secured Cash Management
Agreements, as applicable.

 

Section 2.03                             No Limitations, etc.  (a) Except for
termination of a Guarantor’s obligations hereunder as expressly provided for in
Section 7.14, the obligations of each Guarantor hereunder shall not be subject
to any reduction, limitation, impairment or termination for any reason,
including any claim of waiver, release, surrender, alteration or compromise, and
shall not be subject to any defense or setoff, counterclaim, recoupment or
termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Secured Obligations or otherwise.  Without limiting the
generality of the foregoing, the obligations of each Guarantor hereunder shall
not be discharged or impaired or otherwise affected by:

 

(i)                                     the failure of the Administrative Agent,
the Collateral Agent or any other Secured Party to assert any claim or demand or
to exercise or enforce any right or remedy under the provisions of any Loan
Document, any Secured Swap Agreement, any Secured Cash Management Agreement or
otherwise against the Borrower, any other Obligor or any other guarantor or
surety;

 

(ii)                                  the creation of any Secured Obligation and
any rescission, waiver, amendment, restatement, supplement or modification of,
or any release from any of the terms or provisions of, any Loan Document, any
Secured Swap Agreement, any Secured Cash Management Agreement or any other
agreement, including with respect to (x) any of the foregoing that extends the
maturity of, or increases the amount of, any Secured Obligations and (y) any
other Guarantor under this Agreement;

 

(iii)                               the failure to perfect any security interest
in, or the exchange, substitution, release or any impairment of, any Collateral
or any other collateral securing the Secured Obligations;

 

(iv)                              any default, failure or delay, willful or
otherwise, in the performance of the Secured Obligations;

 

(v)                                 any other act or omission that may or might
in any manner or to any extent vary the risk of any Guarantor or otherwise
operate as a discharge of any Guarantor as a

 

7

--------------------------------------------------------------------------------


 

matter of law or equity (other than the indefeasible payment in full in cash of
all the Secured Obligations);

 

(vi)                              any illegality, lack of validity or
enforceability of any Secured Obligation;

 

(vii)                           any change in the corporate existence, structure
or ownership of the Borrower or any other Obligor, or any insolvency,
bankruptcy, reorganization or other similar proceeding affecting the Borrower or
any other Obligor or the Property of any Obligor or any resulting release or
discharge of any Secured Obligation;

 

(viii)                        any assignment or other transfer, in whole or in
part, of any Secured Party’s interests in and rights under this Agreement, any
other Loan Document, any Secured Swap Agreement or any Secured Cash Management
Agreement, including any such Secured Party’s right to receive payment of the
Secured Obligations, or any assignment or other transfer, in whole or in part,
of any Secured Party’s interests in and to any of the Collateral;

 

(ix)                              the existence of any claim, set-off or other
rights that such Guarantor may have at any time against the Borrower or any
other Obligor, the Collateral Agent, or any other Person, whether in connection
herewith or any unrelated transactions, provided that nothing herein will
prevent the assertion of any such claim by separate suit or compulsory
counterclaim; or

 

(x)                                 any other circumstance (including without
limitation, the expiration of any statute of limitations) or any existence of or
reliance on any representation by the Collateral Agent or any other Person that
might otherwise constitute a defense to, or a legal or equitable discharge of,
the Borrower, such Guarantor, any other Obligor or any other guarantor or
surety.

 

Each Guarantor expressly authorizes the Collateral Agent to take and hold
security, for the benefit of the Secured Parties, for the payment and
performance of the Secured Obligations, to exchange, waive or release any or all
such security (with or without consideration), to enforce or apply such security
and direct the order and manner of any sale thereof, subject to the terms
hereof, in its sole discretion and to release or substitute any one or more
other guarantors or obligors upon or in respect of the Secured Obligations, all
without affecting the obligations of any Guarantor hereunder.  Each Guarantor
acknowledges that its guarantee is continuing in nature and applies to all
Secured Obligations, whether existing now or in the future.  Each Guarantor
acknowledges that it will receive substantial direct and indirect benefits from
the financing arrangements contemplated by the Loan Documents, the Secured Swap
Agreements and the Secured Cash Management Agreements, and that the waivers set
forth in this Article 2 are knowingly made in contemplation of such benefits.

 

(b)                                 To the fullest extent permitted by
applicable law, each Guarantor waives any defense based on or arising out of any
defense of the Borrower or any other Obligor or the unenforceability of the
Secured Obligations or any part thereof from any cause, or the cessation from
any cause of the liability of the Borrower or any other Obligor, other than the
indefeasible payment in full in cash of all the Secured Obligations.  The
Collateral Agent, on behalf of the

 

8

--------------------------------------------------------------------------------


 

other Secured Parties, may, at its election, foreclose on any security held by
one or more of the Secured Parties by one or more judicial or nonjudicial sales,
accept an assignment of any such security in lieu of foreclosure, compromise or
adjust any part of the Secured Obligations, make any other accommodation with
the Borrower or any other Obligor or exercise any other right or remedy
available to them against the Borrower or any other Obligor, without affecting
or impairing in any way the liability of any Guarantor hereunder except to the
extent the Secured Obligations have been fully and indefeasibly paid in full in
cash.  To the fullest extent permitted by applicable law, each Guarantor waives
any defense arising out of any such election even though such election operates,
pursuant to applicable law, to impair or to extinguish any right of
reimbursement or subrogation or other right or remedy of such Guarantor against
the Borrower or any other Obligor, as the case may be, or any security.

 

Section 2.04                             Reinstatement.  Each Guarantor agrees
that its guarantee hereunder shall continue to be effective or be reinstated, as
the case may be, if at any time payment, or any part thereof, of any Secured
Obligation is rescinded or must otherwise be restored by the Administrative
Agent or any other Secured Party upon the bankruptcy or reorganization of the
Borrower, any other Obligor or otherwise.

 

Section 2.05                             Agreement to Pay; Subrogation.  In
furtherance of the foregoing and not in limitation of any other right that the
Collateral Agent or any other Secured Party has at law or in equity against any
Guarantor by virtue hereof, upon the failure of the Borrower or any other
Obligor to pay any Secured Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
each Guarantor hereby promises to and will forthwith pay, or cause to be paid,
to the Collateral Agent for distribution to the applicable Secured Parties in
cash the amount of such unpaid Secured Obligation.  Upon payment by any
Guarantor of any sums to the Collateral Agent as provided above, all rights of
such Guarantor against the Borrower or any other Obligor arising as a result
thereof by way of right of subrogation, contribution, reimbursement, indemnity
or otherwise shall in all respects be subject to Article 6 hereof.

 

Section 2.06                             Information.  Each Guarantor assumes
all responsibility for being and keeping itself informed of the financial
condition and assets of the Borrower and each other Obligor, and of all other
circumstances bearing upon the risk of nonpayment of the Secured Obligations and
the nature, scope and extent of the risks that such Guarantor assumes and incurs
hereunder, and agrees that none of the Collateral Agent or the other Secured
Parties have had, have now, or will have any duty to advise such Guarantor of
information known to it or any of them regarding such circumstances or risks.

 

Section 2.07                             Reliance; Demands.  The Secured
Obligations, and each of them, shall conclusively be deemed to have been
created, contracted or incurred, or renewed, extended, amended or waived, in
reliance upon the guarantee contained in this Article 2.  All dealings between
the Borrower and any of the other Obligors, on the one hand, and the Secured
Parties, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Article 2. 
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, any Secured Party may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against the Borrower, any other Obligor or any other
Person

 

9

--------------------------------------------------------------------------------


 

or against any collateral or other Guarantee for the Secured Obligations or any
right of offset with respect thereto; and any failure by any Secured Party to
make any such demand, to pursue such other rights or remedies or to collect any
payments from the Borrower or any other Obligor or any other Person or to
realize upon any such collateral or other Guarantee or to exercise any such
right of offset, or any release of the Borrower or any other Obligor or any
other Person or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of any
Secured Party against any Guarantor.  For the purposes hereof “demand” shall
include the commencement and continuance of any legal proceedings.

 

Section 2.08                             Maximum Liability.  Anything herein or
in any other Loan Document to the contrary notwithstanding, the maximum
liability of each Guarantor in its capacity as such hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 6.02) without rendering such a guaranty voidable under
applicable law (such maximum liability with respect to any Guarantor determined
hereunder being such Guarantor’s “Maximum Guaranty Amount”).  Without in any way
limiting the generality of the foregoing, the determination of a Maximum
Guaranty Amount with respect to any one or more Guarantors shall not in any
manner reduce or otherwise affect obligations (including the Obligations and the
Secured Obligations) of any other Obligor under the provisions of this Agreement
or any other Loan Document.

 

Section 2.09                             Payments Free and Clear of Taxes, etc. 
Any and all payments made by any Guarantor under or in respect of this Agreement
or any other Loan Document shall be made in accordance with Section 2.17 of the
Credit Agreement.

 

Section 2.10                             Keepwell. Each Qualified ECP Obligor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Obligor to honor all of such other Obligor’s obligations
under this Agreement in respect of Swap Obligations (provided, however, that
each Qualified ECP Obligor shall only be liable under this Section 2.10 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 2.10, or otherwise under this Agreement,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
full and final payment of the Obligations (other than contingent Obligations for
which no claim has been made), termination of the Commitments, and termination
or expiration of all Letters of Credit (unless such Letters of Credit are fully
cash collateralized or otherwise addressed pursuant to another arrangement
satisfactory to each applicable Issuing Bank). Each Qualified ECP Obligor
intends that this Section 2.10 constitute, and this Section 2.10 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Obligor for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

10

--------------------------------------------------------------------------------

 


 

ARTICLE 3.
PLEDGE AGREEMENT

 

Section 3.01                             Pledge.  As security for the
indefeasible payment or performance, as the case may be, in full of the Secured
Obligations, each Pledgor hereby pledges, hypothecates, assigns, charges,
mortgages, delivers, and transfers to the Collateral Agent, its successors and
permitted assigns, for the ratable benefit of the Secured Parties, and hereby
grants to the Collateral Agent, its successors and assigns, for the ratable
benefit of the Secured Parties, a continuing security interest in all of such
Pledgor’s right, title and interest in, to and under and whether direct or
indirect, whether legal, beneficial, or economic, whether fixed or contingent
and whether now or hereafter existing or arising (a)(i) all Equity Interests
owned by it and issued by the Borrower, a Subsidiary Loan Party or an Included
Entity as of the Restatement Date; (ii) any other Equity Interests owned in the
future by such Pledgor and issued by the Borrower, a Subsidiary Loan Party or an
Included Entity; (iii) any certificates or other instruments representing all
such Equity Interests, if any; (iv) all rights in, to and under each limited
liability operating agreement, limited liability company agreement, bylaws and
each other organizational document of each Pledged Interests Issuer; and (v) to
the extent any Pledged Interest Issuer is a limited liability company or a
limited partnership, as a member or partner, as applicable, of such Pledged
Interest Issuer (collectively, each subpart of clause (a), the “Pledged Stock”);
provided that Pledged Stock shall include the interests listed on Schedule I;
(b) subject to Section 3.07, all payments of principal or interest, Dividends,
Distributions, cash, instruments and other Property from time to time received,
receivable or otherwise distributed in respect of, in exchange for or upon the
conversion of, and all other proceeds received in respect of, the Pledged Stock;
(c) all rights and privileges of any nature (including, without limitation, the
right to vote, take actions or consent to actions in accordance with any limited
liability operating agreement, limited liability company agreement , bylaws or
other organizational document of a Pledged Interests Issuer, and to participate
in the operation of any Pledged Interests Issuer) of such Pledgor with respect
to the Pledged Stock; (d) all General Intangibles relating to or arising out of
any of the foregoing; and (e) all proceeds of any of the foregoing (the items
referred to in clauses (a) through (e) above being collectively referred to as
the “Pledged Collateral”).

 

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the ratable benefit
of the Secured Parties, forever; subject, however, to the terms, covenants and
conditions hereinafter set forth.  The security interest granted in the Pledged
Collateral is granted as security only and shall not subject the Collateral
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Pledgor with respect to or arising out of the
Pledged Collateral.  Notwithstanding anything to the contrary in this Agreement,
(a) this Section 3.01 shall not constitute a grant of a security interest (but
without limitation of the grant of security interest in the Article 9 Collateral
pursuant to Section 4.01) in, and “Pledged Collateral” shall not include, any
Excluded Assets, (b) this Section 3.01 shall not constitute a grant of a
security interest (but without limitation of the grant of security interest in
the Article 9 Collateral pursuant to Section 4.01) in any asset or property to
the extent such grant of a security interest in such asset or property shall
contravene Section 9.21 of the Credit Agreement and (c) other than as required
pursuant to Section 3.02(d) hereof, no Grantor shall be required to take any
action with respect to the perfection of security interests in security accounts
(including entering into control agreements).  For the avoidance of doubt, at
all times,

 

11

--------------------------------------------------------------------------------


 

(i) all Equity Interests issued by the Borrower and each Subsidiary Guarantor
shall be subject to a pledge pursuant to this Agreement and (ii) all Equity
Interests issued by an Included Entity and held by a Pledgor shall be subject to
a pledge pursuant to this Agreement.

 

Section 3.02                             Delivery of the Pledged Collateral. 
(a)  Each Pledgor agrees promptly to deliver or cause to be delivered to the
Collateral Agent, for the ratable benefit of the Secured Parties, any and all
Pledged Certificated Securities evidencing Pledged Stock.

 

(b)                                 (i) Upon delivery to the Collateral Agent,
any Pledged Certificated Securities required to be delivered pursuant to the
foregoing paragraph (a) of this Section 3.02 shall be accompanied by stock
powers, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Collateral Agent and by such other instruments and documents
as the Collateral Agent may reasonably request and (ii) upon execution of this
Agreement, all other property comprising part of the Pledged Collateral shall be
accompanied to the extent necessary to perfect the security interest in or allow
realization on the Pledged Collateral by proper instruments of assignment duly
executed by the applicable Pledgor and such other instruments or documents
(including issuer acknowledgments in respect of uncertificated securities) as
the Collateral Agent may reasonably request.  Each delivery of Pledged
Certificated Securities shall be accompanied by a schedule describing the
securities, and with respect to such Pledged Collateral existing on the
Restatement Date, such schedule is attached hereto as Schedule I and made a part
hereof; provided that failure to include any such schedule shall not affect the
validity of such pledge of such Pledged Certificated Securities.  Each schedule
describing the securities delivered in connection with a delivery of Pledged
Certificated Securities shall supplement any prior schedules so delivered.

 

(c)                                  With respect to any Pledged Stock that is
an “uncertificated security” (as defined in the New York UCC), each Pledgor
agrees that within thirty days after (x) any Pledgor becoming a party hereto
pursuant to Section 7.15; (y) any Pledgor first acquiring Pledged Stock that is
an “uncertificated security” or (z) the date that any Pledged Stock already
pledged hereunder becomes an “uncertificated security” (as defined in the New
York UCC), to cause the Collateral Agent, for the ratable benefit of the Secured
Parties, to have “control” (within the meaning of Section 8-106(c)(2) of the New
York UCC) over such uncertificated securities by causing the relevant Pledged
Interests Issuer to enter into an agreement, in form and substance reasonably
satisfactory to the Collateral Agent, pursuant to which such Pledged Interest
Issuer agrees to comply with all instructions of the Collateral Agent relating
to such uncertificated securities without further consent of the Pledgor.  Each
delivery of a control agreement with respect to uncertificated securities shall
be accompanied by a schedule describing the securities, and, with respect to
such Pledged Collateral existing on the Restatement Date, such schedule is
attached hereto as Schedule I and made a part hereof; provided that failure to
include any such schedule shall not affect the validity of such pledge of such
uncertificated securities.  Each schedule describing such uncertificated
securities that will constitute Pledged Collateral shall supplement any prior
schedules so delivered.

 

(d)                                 Notwithstanding paragraphs (a) and
(c) above, with respect to any Pledged Stock in which the Pledgor holds its
interest in the form of a security entitlement, each Pledgor agrees that within
thirty days after (x) any Pledgor becoming a party hereto pursuant to
Section 7.15, (y) any Pledgor first acquiring Pledged Stock held in the form of
a security entitlement or (z) the

 

12

--------------------------------------------------------------------------------


 

date that any Pledged Stock becomes held by a Pledgor in the form of a security
entitlement, to cause the Collateral Agent, for the ratable benefit of the
Secured Parties, to have “control” (within the meaning of Section 8-106(d)(2) of
the New York UCC) over such security entitlement by causing the applicable
securities intermediary to enter into an agreement, in form and substance
reasonably satisfactory to the Collateral Agent, pursuant to which the
securities intermediary agrees to comply with all entitlement orders of the
Collateral Agent relating to such security entitlement without further consent
of the Pledgor.  Each delivery of a control agreement with respect to security
entitlements shall be accompanied by a schedule describing the securities
underlying such security entitlements, and, with respect to such Pledged
Collateral existing on the Restatement Date, such schedule is attached hereto as
Schedule I and made a part hereof; provided that failure to attach any such
schedule shall not affect the validity of such pledge of such uncertificated
securities.  Each schedule describing such uncertificated securities that will
constitute Pledged Collateral shall supplement any prior schedules so delivered.

 

(e)                                  Notwithstanding anything herein to the
contrary, the Collateral Agent shall not issue instructions or entitlement
orders (in each case as such term is used in the New York UCC) to a bank,
securities intermediary or Pledged Interests Issuer or other party to any
control agreement (including any securities account control agreement or
agreement of a Pledged Interests Issuer of the type contemplated by Sections
3.02(b), (c) and (d)) entered into pursuant to the terms of the Loan Documents,
unless an Event of Default has occurred and is continuing.

 

Section 3.03                             Representations, Warranties and
Covenants.  The Pledgors, jointly and severally, represent, warrant and covenant
to and with the Collateral Agent, for the ratable benefit of the Secured
Parties, that:

 

(a)                                 Schedule I correctly and completely sets
forth the name and jurisdiction of each Pledged Interests Issuer, and the
ownership interest (including percentage owned and number of shares or units) of
each Pledgor in, the Pledged Stock;

 

(b)                                 each Pledgor has good and valid title to and
is the legal and beneficial owner of the Pledged Collateral and has full power
and authority to grant to the Collateral Agent the Lien in such Pledged
Collateral pursuant hereto and to execute, deliver and perform its obligations
in accordance with the terms of this Agreement, without the consent or approval
of any other Person other than any consent or approval that has been obtained;

 

(c)                                  the Pledged Stock has been duly and validly
authorized and issued by Pledged Interests Issuers and is fully paid and
nonassessable;

 

(d)                                 except for the security interests granted
hereunder, each Pledgor (i) is and, subject to any transfers made in compliance
with the Credit Agreement, will continue to be the direct owner, beneficially
and of record, of the Pledged Collateral indicated on Schedule I as owned by
such Pledgor, (ii) holds the same free and clear of all Liens, other than Liens
described by clauses (b), (d), (e), (o), (v), (cc) and (gg) of Section 6.02 of
the Credit Agreement, (iii) will make no assignment, pledge, hypothecation or
transfer of, or create or permit to exist any security interest in or other Lien
on, the Pledged Collateral, other than Liens described by clauses (b), (d), (e),
(o), (v), (cc) and (gg) of Section 6.02 of the Credit Agreement and (iv) subject
to the rights of such Pledgor under the Loan Documents to dispose of Pledged
Collateral, will, at its

 

13

--------------------------------------------------------------------------------


 

own expense, take any and all actions necessary to defend title to the Pledged
Collateral against all Persons and to defend the security interest of the
Collateral Agent, for the ratable benefit of the Secured Parties, in the Pledged
Collateral against any Lien and the priority thereof against any Lien (other
than Liens described by clauses (b), (d), (e), (o), (v), (cc) and (gg) of
Section 6.02 of the Credit Agreement);

 

(e)                                  except for restrictions and limitations
imposed by the Loan Documents, listed on Schedule 3.07(e) of the Credit
Agreement or otherwise permitted to exist pursuant to the terms of the Credit
Agreement, and to the extent applicable, laws of any applicable Foreign
Jurisdiction with respect to Pledged Collateral pledged after the Restatement
Date and securities laws generally, (i) the Pledged Collateral is and will
continue to be freely transferable and assignable and (ii) none of the Pledged
Collateral is or will be subject to any option, right of first refusal,
shareholders agreement, charter or by-law provisions or contractual restriction
of any nature that might prohibit, impair, delay or otherwise affect the pledge
of such Pledged Collateral hereunder, the sale or disposition thereof pursuant
hereto or the exercise by the Collateral Agent of rights and remedies hereunder;

 

(f)                                   each Pledgor has the power and authority
to pledge the Pledged Collateral pledged by it hereunder in the manner hereby
done or contemplated;

 

(g)                                  except, to the extent applicable, for
consents or approvals required by the laws of any applicable Foreign
Jurisdiction, no consent or approval of any Governmental Authority, any
securities exchange or any other Person was or is necessary for the validity of
the pledge effected hereby (other than such as have been obtained and are in
full force and effect);

 

(h)                                 by virtue of the execution and delivery by
the Pledgors of this Agreement, when any Pledged Certificated Securities are
delivered to the Collateral Agent, for the ratable benefit of the Secured
Parties, in accordance with this Agreement, and, with respect to any other
Pledged Collateral, upon the earlier of (i) the filing of one or more UCC
financing statements with the Secretary of State (or equivalent office) of the
jurisdiction of incorporation, organization or formation of each Pledgor or
(ii) the taking of the actions to provide the Collateral Agent with control as
contemplated by Sections 3.02(b), 3.02(c) and 3.02(d), the Collateral Agent will
obtain, for the ratable benefit of the Secured Parties, a legal, valid and
perfected first priority lien upon and security interest in such Pledged
Certificated Securities and such other Pledged Collateral as security for the
payment and performance of the Secured Obligations under the New York UCC,
subject to Liens described by clauses (b), (d), (e), (o), (v), (cc) and (gg) of
Section 6.02 of the Credit Agreement;

 

(i)                                     the pledge effected hereby is effective
to vest in the Collateral Agent, for the ratable benefit of the Secured Parties,
the rights of the Pledgors in the Pledged Collateral as set forth herein,
subject, to the extent applicable, to consents or approvals required by laws of
any applicable Foreign Jurisdiction with respect to Pledged Collateral pledged
after the Restatement Date;

 

(j)                                    as of the date hereof, each interest in
any limited liability company (other than Grand River Gathering, LLC, a Delaware
limited liability company) or limited partnership that is Pledged Collateral
(i) is not dealt in or traded on securities exchanges or in securities markets,

 

14

--------------------------------------------------------------------------------


 

(ii) is not an “investment company security” (as defined in Section 8-103(b) of
the New York UCC) and (iii) does not provide, in the related limited liability
company, partnership or operating agreement, certificates, if any, representing
such Pledged Collateral or otherwise, that it is a security governed by
Article 8 of the Uniform Commercial Code of any jurisdiction; and

 

(k)                                 each Pledgor agrees that at any time, and
from time to time, at the expense of the Borrower, such Pledgor will promptly
execute and deliver all further instruments, and take all further action, that
may be necessary or desirable, or that the Collateral Agent may reasonably
request, in order to perfect and protect any security interest granted or
purported to be granted hereby or to enable the Collateral Agent to exercise and
enforce its rights and remedies hereunder with respect to any Pledged
Collateral; and each Pledgor agrees that, upon the acquisition (or on any date
that a Person directly owned by such Pledgor meets the description of a
Subsidiary Loan Party or an Included Entity) after the date hereof by such
Pledgor of any Pledged Collateral, with respect to which the security interest
granted hereunder is not perfected automatically upon such acquisition, to take
such actions with respect to such Pledged Collateral or any part thereof as
required by the Loan Documents.

 

Section 3.04                             Certain Representations and Warranties
by the Parent.  The Parent, in its capacity as a Pledgor and a Guarantor
hereunder, represents and warrants on behalf of and in respect of itself to the
Collateral Agent and each Secured Party that:

 

(a)                                 Organization; Powers.  The Parent (i) is
duly organized, and validly existing in the jurisdiction of its incorporation,
organization or formation, (ii) has all requisite power and authority to own its
property and assets and to carry on its business as now conducted, (iii) is in
good standing (to the extent that such concept is applicable in the relevant
jurisdiction) and qualified to do business in each jurisdiction (including its
jurisdiction of incorporation, organization or formation) where such
qualification is required, except where the failure, individually or in the
aggregate, to so qualify or to be in good standing could not reasonably be
expected to have a material adverse effect on the Parent’s pledge of Pledged
Collateral in support of the Secured Obligations and (iv) has the power and
authority to execute, deliver and perform its obligations under this Agreement
and each other agreement or instrument contemplated hereby to which it is or
will be a party.

 

(b)                                 Authorization.  The execution, delivery and
performance by the Parent of this Agreement (i) has been duly authorized by all
necessary limited partnership action required to be obtained by the Parent and
(ii) will not (A) violate (1) any provision of law, statute, rule or regulation,
or of the certificate of partnership or other constitutive documents or limited
partnership agreement of the Parent, (2) any applicable order of any court or
any rule, regulation or order of any Governmental Authority or (3) any provision
of any indenture, lease, agreement or other instrument to which the Parent is a
party or by which it or its property is or may be bound, (B) be in conflict
with, result in a breach of or constitute (alone or with notice or lapse of time
or both) a default under, give rise to a right of or result in any cancellation
or acceleration of any right or obligation (including any payment) or to a loss
of a material benefit under any such indenture, lease, agreement or other
instrument, where any such conflict, violation, breach or default referred to in
subclause (A)(3) and (B) of this clause (ii), could reasonably be expected have
a material adverse effect on the Parent’s pledge of Pledged Collateral in
support of the Secured Obligations, or (iii) will not result in the creation or
imposition of any Lien upon or with

 

15

--------------------------------------------------------------------------------


 

respect to any Property now owned or hereafter acquired by the Parent, other
than pursuant to this Agreement.

 

(c)                                  Enforceability.  This Agreement has been
duly executed and delivered by the Parent and constitutes, and each other Loan
Document when executed and delivered by the Parent will constitute, a legal,
valid and binding obligation of the Parent enforceable against the Parent in
accordance with its terms, subject to (i) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other laws affecting
creditors’ rights generally, (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and (iii) implied covenants of good faith and fair dealing.

 

(d)                                 Governmental Approvals.  No action, consent
or approval of, registration or filing with or any other action by any
Governmental Authority is or will be required in connection with the entry into
this Agreement by the Parent except for (i) the filing of UCC financing
statements, (ii) such consents, authorizations, filings or other actions that
have been made or obtained and are in full force and effect, and (iii) such
actions, consents, approvals, registrations or filings, the failure to be
obtained or made which could not reasonably be expected to have a material
adverse effect on such the Parent’s pledge of the Pledged Collateral in support
of the Secured Obligations.

 

(e)                                  Limitations on Parent.  The Parent shall
not acquire, lease, manage, own or operate any Gathering System or Gathering
Agreement, and will not acquire or own any Equity Interests other than Equity
Interests of the Borrower and of any other Person engaged in those lines of
businesses permitted to be engaged in by the Borrower under Section 6.08 of the
Credit Agreement.

 

Section 3.05                             Status as “Securities” of Limited
Liability Company and Limited Partnership Interests under Article 8.  The Parent
and each other Obligor hereby covenants and agrees that, without the prior
express written consent of the Collateral Agent, it will not agree to any
election to treat any of its limited partnership interests or limited liability
company interests (other than interests in the Parent) or any limited
partnership interests or limited liability company interest of any Pledged
Interests Issuer as securities governed by Article 8 of the Uniform Commercial
Code of any jurisdiction unless it promptly notifies the Collateral Agent of
such election and takes such action required to establish the Collateral Agent’s
“control” (within the meaning of Section 8-106 of the New York UCC) over such
Pledged Collateral as required pursuant to Section 3.02 (it being understood by
the parties hereto that, as of the date hereof, the requirements set forth in
this Section 3.05 have been satisfied with respect to the limited liability
company interests in Grand River Gathering, LLC, a Delaware limited liability
company).

 

Section 3.06                             Registration in Nominee Name;
Denominations.  The Collateral Agent, on behalf of the Secured Parties, shall
have the right (in its sole and absolute discretion) to hold the Pledged
Certificated Securities in the name of the applicable Pledgor, endorsed or
assigned in blank or in favor of the Collateral Agent or, if an Event of Default
shall have occurred and be continuing, in its own name or in the name of its
nominee.  Each Pledgor will promptly give to the Collateral Agent copies of any
notices or other communications received by it with respect to Pledged
Certificated Securities registered in the name of such Pledgor.  If an Event of
Default

 

16

--------------------------------------------------------------------------------


 

shall have occurred and be continuing, the Collateral Agent shall have the right
to exchange the certificates representing Pledged Certificated Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement and the other Loan Documents.  Each Pledgor shall use its
commercially reasonable efforts to cause any Person that is not a party to this
Agreement to comply with a request by the Collateral Agent, pursuant to this
Section 3.06, to exchange certificates representing Pledged Certificated
Securities of such Person for certificates of smaller or larger denominations.

 

Section 3.07                             Voting Rights; Dividends and
Interest, etc.  (a) Unless and until an Event of Default shall have occurred and
be continuing:

 

(i)                                     Each Pledgor shall be entitled to
exercise any and all voting and/or other consensual rights and powers inuring to
an owner of Pledged Collateral or any part thereof for any purpose consistent
with the terms of this Agreement, the Credit Agreement and the other Loan
Documents; provided that such rights and powers shall not be exercised in any
manner that could materially and adversely affect the rights inuring to a holder
of any Pledged Collateral, the rights and remedies of any of the Collateral
Agent or the other Secured Parties under this Agreement, the Credit Agreement or
any other Loan Document or the ability of the Secured Parties to exercise the
same.

 

(ii)                                  The Collateral Agent shall promptly
execute and deliver to each Pledgor, or cause to be executed and delivered to
such Pledgor, all such proxies, powers of attorney and other instruments as such
Pledgor may reasonably request for the purpose of enabling such Pledgor to
exercise the voting and/or consensual rights and powers it is entitled to
exercise pursuant to Section 3.07(a)(i).

 

(iii)                               Each Pledgor shall be entitled to receive
and retain any and all Dividends, interest, principal and other Distributions
paid on or distributed in respect of the Pledged Collateral to the extent and
only to the extent that such Dividends, interest, principal and other
Distributions are permitted by, and otherwise paid or distributed in accordance
with, the terms and conditions of the Credit Agreement, the other Loan Documents
and applicable laws; provided that any noncash Dividends, interest, principal or
other Distributions that would constitute Pledged Certificated Securities,
whether resulting from a subdivision, combination or reclassification of the
outstanding Equity Interests of the issuer of any Pledged Certificated
Securities or received in exchange for Pledged Certificated Securities or any
part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral,
and, if received by any Pledgor, shall not be commingled by such Pledgor with
any of its other funds or property but shall be held separate and apart
therefrom, shall be held in trust for the benefit of the Collateral Agent, for
the ratable benefit of the Secured Parties, and shall be forthwith delivered to
the Collateral Agent, for the ratable benefit of the Secured Parties, in the
same form as so received (endorsed in a manner reasonably satisfactory to the
Collateral Agent).

 

(b)                                 Automatically (without any request or notice
being delivered by the Collateral Agent) upon the occurrence and during the
continuance of a Default or an Event of Default

 

17

--------------------------------------------------------------------------------


 

pursuant to Sections 7.01(b), (c), (f), (h) or (i) of the Credit Agreement, and
upon the occurrence and during the continuance of any other Event of Default,
after written notice by the Collateral Agent to the Borrower, all rights of any
Pledgor to Dividends, interest, principal or other Distributions that such
Pledgor is authorized to receive pursuant to Section 3.07(a)(iii) shall cease,
and all such rights shall thereupon become vested, for the ratable benefit of
the Secured Parties, in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such Dividends, interest,
principal or other Distributions.  Automatically (without any request or notice
being delivered by the Collateral Agent) upon the occurrence and during the
continuance of a Default or an Event of Default pursuant to Sections 7.01(b),
(c), (f), (h) or (i) of the Credit Agreement, and upon the occurrence and during
the continuance of any other Event of Default, after written notice by the
Collateral Agent to the Borrower, all Dividends, interest, principal or other
Distributions received by any Pledgor contrary to the provisions of this
Section 3.07 shall not be commingled by such Pledgor with any of its other funds
or property but shall be held separate and apart therefrom, shall be held in
trust for the benefit of the Collateral Agent, for the ratable benefit of the
Secured Parties, and shall be forthwith delivered to the Collateral Agent, for
the ratable benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Collateral Agent);
provided, that (i) the failure of the Collateral Agent to give the notice
referred to in this sentence shall have no effect on the rights of the
Collateral Agent hereunder, and (ii) the Collateral Agent shall not be required
to deliver any such notice if such delivery would be prohibited by applicable
law.  Any and all money and other property paid over to or received by the
Collateral Agent pursuant to the provisions of this Section 3.07(b) shall be
retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 5.02.  After all Events of
Default have been cured or waived and the Borrower has delivered to the
Collateral Agent a certificate to that effect, the Collateral Agent shall
promptly repay to each Pledgor (without interest) all dividends, interest,
principal or other distributions that such Pledgor would otherwise be permitted
to retain pursuant to the terms of Section 3.07(a)(iii) and that remain in such
account.

 

(c)                                  Upon the occurrence and during the
continuance of an Event of Default and after notice by the Collateral Agent to
the relevant Pledgors of the Collateral Agent’s intention to exercise its rights
hereunder, all rights of any Pledgor to exercise the voting and/or consensual
rights and powers and all other incidental rights of ownership with respect to
any Pledged Stock or other Property constituting Pledged Collateral it is
entitled to exercise pursuant to Section 3.07(a)(i), and the obligations of the
Collateral Agent under Section 3.07(a)(ii), shall cease, and all such rights
shall thereupon become vested in the Collateral Agent, for the ratable benefit
of the Secured Parties, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Collateral Agent
shall have the right, but not the obligation, from time to time following and
during the continuance of an Event of Default to permit the Pledgors to exercise
such rights.  After all Events of Default have been cured or waived and the
Borrower has delivered to the Collateral Agent a certificate to that effect,
each Grantor shall have the right to exercise the voting and/or consensual
rights and powers that such Grantor would otherwise be entitled to exercise
pursuant to the terms of Section 3.07(a)(i).

 

18

--------------------------------------------------------------------------------


 

EACH PLEDGOR HEREBY GRANTS THE COLLATERAL AGENT AN IRREVOCABLE PROXY,
EXERCISABLE UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT, TO VOTE THE PLEDGED STOCK AND SUCH OTHER PLEDGED COLLATERAL, WITH SUCH
PROXY TO REMAIN VALID, SO LONG AS SUCH EVENT OF DEFAULT IS CONTINUING AND HAS
NOT BEEN CURED OR WAIVED, UNTIL THE INDEFEASIBLE PAYMENT IN FULL IN CASH OF ALL
SECURED OBLIGATIONS, THE TERMINATION OR EXPIRATION OF ALL COMMITMENTS AND THE
TERMINATION OR EXPIRATION OF ALL LETTERS OF CREDIT (UNLESS SUCH LETTERS OF
CREDIT ARE FULLY CASH COLLATERALIZED OR OTHERWISE ADDRESSED PURSUANT TO ANOTHER
ARRANGEMENT SATISFACTORY TO EACH APPLICABLE ISSUING BANK).

 

Each Pledgor agrees promptly to deliver to the Collateral Agent such additional
proxies and other documents as the Collateral Agent may reasonably request to
exercise the voting power and other incidental rights of ownership described
above.

 

Section 3.08                             Authorization to File UCC Financing
Statements.  Each Pledgor hereby irrevocably authorizes the Collateral Agent at
any time and from time to time to file in any relevant jurisdiction any initial
financing statements, continuation statements, amendments, other filings and
recordings, with respect to the Pledged Collateral or any part thereof and
amendments thereto that contain information required, useful, convenient or
appropriate to perfect the security interest granted pursuant to this Agreement,
describing the Pledged Collateral as described in this Agreement or as the
Collateral Agent may otherwise determine in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of such security interests,
including, with respect to the Borrower or any Subsidiary Guarantor, describing
the Pledged Collateral as “all assets” or “all property” or words of similar
import.  To the extent any Pledgor is also a Grantor, the Collateral Agent may,
in its sole discretion, file initial financing statements, continuation
statements, amendments or other filings and recordings that cover either (i) all
Collateral pledged by such Grantor/Pledgor or (ii) the Pledged Collateral
separately from the Article 9 Collateral pledged by such Grantor/Pledgor (such
that two or more filings, including initial financing statements, would be
filed), and, with respect to both clauses (i) and (ii), each of such filings may
describe the Collateral described in such filing as “all assets” or “all
property” or words of similar import and each of such filings may be made
pursuant to either or both of this Section 3.08 and Section 4.01(b).

 

ARTICLE 4.
SECURITY AGREEMENT

 

Section 4.01                             Security Interest.  (a) As security for
the indefeasible payment or performance, as the case may be, in full of the
Secured Obligations, each Grantor hereby pledges, hypothecates, assigns,
charges, mortgages, delivers and transfers to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, and
hereby grants to the Collateral Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, a continuing security interest (the
“Security Interest”) in all right, title and interest in, to and under any and
all of the following assets and properties now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Article 9
Collateral”):

 

19

--------------------------------------------------------------------------------

 


 

(i)            all Accounts;

 

(ii)           all As-Extracted Collateral;

 

(iii)          all Chattel Paper;

 

(iv)          all cash, Money and Deposit Accounts;

 

(v)           all Documents;

 

(vi)          all Equipment;

 

(vii)         all Fixtures, including, but not limited to, the Pipeline Systems
now owned or hereafter acquired or constructed by any Grantor;

 

(viii)        all General Intangibles;

 

(ix)          all Instruments;

 

(x)           all Intellectual Property;

 

(xi)          all Inventory;

 

(xii)         all Investment Property;

 

(xiii)        all Letters of Credit and Letter-of-Credit Rights;

 

(xiv)        all Software;

 

(xv)         all Commercial Tort Claims with respect to the matters described on
Schedule III as such Schedule may be supplemented from time to time;

 

(xvi)        all other Goods not otherwise described above (except for any
property specifically excluded from any clause of this section, and any property
specifically excluded from any defined term used in any clause of this section);

 

(xvii)       all books, correspondence, credit files, invoices, tapes, cords,
computer runs, writings and records and other property relating to, used or
useful in connection with, evidencing, embodying, incorporating or referring to,
or pertaining to any of the Property described in this Section 4.01(a); and

 

(xviii)      to the extent not otherwise included, all Proceeds, Supporting
Obligations and Products of any and all of the foregoing and all collateral
given by any Person with respect to any of the foregoing.

 

Notwithstanding the foregoing, (a) this Section 4.01 shall not constitute a
grant of a security interest (but without limitation of the grant of security
interest in the Pledged Collateral pursuant to Section 3.01) in, and the term
“Article 9 Collateral” shall not include, any Excluded Assets or any Property to
the extent such grant of a security interest in such Property shall violate

 

20

--------------------------------------------------------------------------------


 

Section 9.21 of the Credit Agreement, but only for so long as such remains
Excluded Assets or Property the grant of a security interest in which violates
Section 9.21 of the Credit Agreement (and at the end of such time a security
interest shall be deemed to be granted therein), and (b) no Pledgor shall be
required to take any action with respect to the perfection of security interests
in motor vehicles, cash or assets in Deposit Accounts (and no Grantor shall be
required to enter into any control agreements with respect to cash or assets in
Deposit Accounts, except as otherwise provided in Section 2.05(j) of the Credit
Agreement).

 

(b)           Each Grantor hereby irrevocably authorizes the Collateral Agent at
any time and from time to time to file in any relevant jurisdiction any initial
financing statements (including Fixture filings and transmitting utility filings
with respect to Fixtures situated on real property (regardless of whether such
real property is owned by a Loan Party or is owned by a Person other than a Loan
Party)), continuation statements, amendments, other filings and recordings, with
respect to the Article 9 Collateral and any other collateral pledged hereunder
or any part thereof and amendments thereto that contain the information
required, useful, convenient or appropriate for the filing of any financing
statement, continuation or amendment, or such other information as may be
required, useful, convenient or appropriate under applicable law including
(i) whether such Grantor is an organization, the type of organization and any
organizational identification number issued to such Grantor, (ii) in the case of
Fixtures, if required, a sufficient description of the real property to which
such Article 9 Collateral relates and (iii) a description of collateral that
describes such property in any other manner as the Collateral Agent may
reasonably determine is necessary or advisable to ensure the perfection of the
security interest in the Article 9 Collateral or other Collateral granted under
this Agreement, including describing such property as “all assets” or “all
property” or words of similar import.  Each Grantor agrees to provide such
information to the Collateral Agent promptly upon request.  To the extent any
Grantor is also a Pledgor, the Collateral Agent may, in its sole discretion,
file initial financing statements, continuation statements, amendments or other
filings and recording that cover either (i) all Collateral pledged by such
Grantor/Pledgor or (ii) the Pledged Collateral separately from the Article 9
Collateral pledged by such Grantor/Pledgor (such that two or more filings,
including initial financing statements, would be filed), and, with respect to
both clauses (i) and (ii), each of such filings may describe the Collateral
described in such filing as “all assets” or “all property” or words of similar
import and each of such filings may be made pursuant to either or both of this
paragraph and Section 3.08.

 

The Collateral Agent is further authorized to file with the United States Patent
and Trademark Office or United States Copyright Office (or any successor office
or any similar office in any other country) such documents executed by any
Grantor as may be necessary or advisable (in the sole discretion of the
Collateral Agent) for the purpose of perfecting, confirming, continuing,
enforcing or protecting the Security Interest granted by each Grantor and naming
any Grantor or the Grantors as debtors and the Collateral Agent as secured
party.

 

(c)           Anything herein to the contrary notwithstanding, as between each
Grantor and any Secured Party, (a) such Grantor shall remain liable under the
contracts and agreements included in the Article 9 Collateral from time to time
to which it is a party to the extent set forth therein; (b) the exercise by the
Collateral Agent of any of its rights hereunder shall not release any Grantor
from any of its duties or obligations under any contracts and agreements
included in the Article 9 Collateral; and (c) neither the Collateral Agent nor
any other Secured Party shall

 

21

--------------------------------------------------------------------------------


 

have any obligation or liability under any such contracts or agreements included
in the Article 9 Collateral by reason of this Agreement, nor shall the
Collateral Agent or any other Secured Party be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.

 

Section 4.02          Representations and Warranties.  The Obligors (or the
relevant subset of Obligors specified explicitly below) jointly and severally
represent and warrant to the Collateral Agent and the Secured Parties, as of the
Restatement Date, that:

 

(a)           Each Grantor is the legal and beneficial owner of, and has good
and valid title to the Article 9 Collateral with respect to which it has
purported to grant a Security Interest hereunder, except where the failure to
have such title could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, and has full power and authority to grant
to the Collateral Agent the Security Interest in such Article 9 Collateral
pursuant hereto and to execute, deliver and perform its obligations in
accordance with the terms of this Agreement, without the consent or approval of
any other Person other than any consent or approval that has been obtained and
is in full force and effect, except to the extent the failure to obtain such
consent or approval could not reasonably be expected to have a Material Adverse
Effect.

 

(b)           This Agreement has been duly executed and delivered by each
Obligor (in its capacity as a Guarantor, Pledgor and/or Grantor, as applicable)
and constitutes a legal, valid and binding obligation of such Obligor in such
capacities enforceable against each such Obligor in such capacities in
accordance with its terms, subject to (i) the effects of bankruptcy, insolvency,
moratorium, reorganization, fraudulent conveyance or other laws affecting
creditors’ rights generally, (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and (iii) implied covenants of good faith and fair dealing.

 

(c)           A Perfection Certificate has been duly prepared, completed and
executed by each Obligor hereunder to the extent required by the Credit
Agreement, and the information set forth therein, including the exact legal name
of each Obligor, is correct and complete, in all material respects, as of the
Restatement Date.  Uniform Commercial Code financing statements (including
Fixture filings and transmitting utility filings, as applicable) or other
appropriate filings, recordings or registrations containing a description of the
Collateral have been prepared by the Collateral Agent based upon the information
provided to the Collateral Agent in the Perfection Certificate for filing in
each governmental, municipal or other office specified in Sections I and II of
the Perfection Certificate (or specified by notice from the Borrower to the
Collateral Agent after the Restatement Date in the case of filings, recordings
or registrations required by Section 5.10 of the Credit Agreement), and
constitute all the filings, recordings and registrations (other than filings
required to be made in the United States Patent and Trademark Office and the
United States Copyright Office in order to publish notice of or perfect the
Security Interest in Article 9 Collateral consisting of United States
registrations and applications for Patents, Trademarks and Copyrights) that are
necessary to publish notice of and protect the validity of and to establish a
legal, valid and perfected security interest in favor of the Collateral Agent
(for the ratable benefit of the Secured Parties) in respect of all Collateral in
which the Security Interest may be perfected by filing, recording or
registration in the United States (or any political subdivision thereof) and its
territories and possessions, and no further or subsequent

 

22

--------------------------------------------------------------------------------


 

filing, refiling, recording, rerecording, registration or reregistration is
necessary in any such jurisdiction, except as provided under applicable law with
respect to the filing of continuation statements or amendments.

 

To the extent that a Grantor has Article 9 Collateral consisting of Intellectual
Property set forth on Schedule II hereof (as such Schedule is updated from time
to time), each such Grantor represents and warrants that a fully executed
agreement substantially in the form of Exhibit III hereof (or a short form
hereof which form shall be reasonably acceptable to the Collateral Agent)
containing a description of all Article 9 Collateral consisting of Intellectual
Property with respect to United States registrations and applications for
Patents, Trademarks and Copyrights has been delivered to the Collateral Agent
for recording with the United States Patent and Trademark Office and the United
States Copyright Office pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17
U.S.C. § 205 and the regulations thereunder, as applicable, and reasonably
requested by the Collateral Agent, to establish (in the case of registered
Copyrights) a valid and perfected security interest in favor of the Collateral
Agent, for the ratable benefit of the Secured Parties, and to provide notice to
third parties of the security interest created hereby (in the case of registered
Patents and Trademarks) in respect of all Article 9 Collateral consisting of
such Intellectual Property in which a security interest may be perfected or
protected by recording with the United States Patent and Trademark Office and
the United States Copyright Office, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than such actions as are necessary to perfect or protect the Security
Interest with respect to any Article 9 Collateral consisting of registrations
and applications for Patents, Trademarks and Copyrights acquired or developed
after the date hereof).

 

(d)           The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment and performance of
the Secured Obligations under the New York UCC, (ii) subject to the filings
described in Section 4.02(c), a perfected security interest in all Article 9
Collateral in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States (or
any political subdivision thereof) and its territories and possessions pursuant
to the Uniform Commercial Code or other applicable law in such jurisdictions and
(iii) to the extent that a Grantor has Article 9 Collateral consisting of
Intellectual Property set forth on Schedule II hereof (as such Schedule is
updated from time to time), a security interest that shall be perfected in all
Article 9 Collateral in which a security interest may be perfected upon the
receipt and recording of a fully executed agreement substantially in the form of
Exhibit III hereto with the United States Copyright Office.  The Security
Interest shall be prior to any other Lien on any of the Article 9 Collateral
other than, in the case of Article 9 Collateral other than Pledged Collateral,
Liens permitted by Section 6.02 of the Credit Agreement and, in the case of
Pledged Collateral, Liens described by clauses (b), (d), (e), (o), (v), (cc) and
(gg) of Section 6.02 of the Credit Agreement.

 

(e)           The Article 9 Collateral is owned by the Grantors free and clear
of any Lien, other than Liens expressly permitted pursuant to Section 6.02 of
the Credit Agreement, and the Article 9 Collateral consisting of Property of a
type described in the definition of “Pledged Collateral” (which Property may be
both Article 9 Collateral and Pledged Collateral under this Agreement) is owned
by the Grantors free and clear of any Lien, other than Liens in favor of the
Collateral Agent and Liens described by clauses (b), (d), (e), (o), (v), (cc)
and (gg) of Section 6.02 of the

 

23

--------------------------------------------------------------------------------


 

Credit Agreement.  None of the Grantors has filed or consented to the filing of
(i) any financing statement or analogous document under the Uniform Commercial
Code (including the New York UCC) in any applicable jurisdiction or any other
applicable laws covering any Article 9 Collateral, (ii) any assignment in which
any Grantor assigns any Article 9 Collateral or any security agreement or
similar instrument covering any Article 9 Collateral with the United States
Patent and Trademark Office or the United States Copyright Office or (iii) any
assignment in which any Grantor assigns any Article 9 Collateral or any security
agreement or similar instrument covering any Article 9 Collateral with any
foreign governmental, municipal or other office, which financing statement or
analogous document, assignment, security agreement or similar instrument is
still in effect, except, in each case, as expressly permitted pursuant to
Section 6.02 of the Credit Agreement.

 

(f)            None of the Grantors holds any Commercial Tort Claim individually
in excess of the Threshold Amount except as indicated on Schedule III hereto, as
such schedule may be updated or supplemented from time to time.  On or before
the Restatement Date, possession of all originals of Instruments and Chattel
Paper constituting Article 9 Collateral, in each case in a face amount in excess
of the Threshold Amount, if any, has been transferred to the Collateral Agent to
the extent required by this Article.

 

(g)           All Accounts constituting Article 9 Collateral have been
originated by the Grantors and all Inventory constituting Article 9 Collateral
has been acquired by the Grantors in the ordinary course of business.  All
Equipment and Inventory constituting Article 9 Collateral are in the exclusive
control of one or more Grantors (other than Equipment and Inventory in transit
or in the possession of third parties in the ordinary course of business).

 

(h)           As to itself and its Intellectual Property constituting Article 9
Collateral, except to the extent the following could not reasonably be expected
to have a Material Adverse Effect:

 

(i)            The operation of such Grantor’s business as currently conducted
and the use of Intellectual Property by such Grantor in connection therewith do
not infringe, misappropriate or otherwise violate the intellectual property
rights of any third party.

 

(ii)           Such Grantor owns or has the right to use the Intellectual
Property owned, held or used by it or claimed to be owned or held by it.

 

(iii)          The Intellectual Property set forth on Schedule II hereto
includes all of the patents, patent applications, domain names, trademark
registrations and applications and copyright registrations owned by such
Grantor.

 

(iv)          The Intellectual Property constituting Article 9 Collateral has
not been abandoned and has not been adjudged invalid or unenforceable in whole
or part.

 

Section 4.03          Covenants.  (a) Each Grantor agrees promptly to notify the
Collateral Agent in writing of any change (i) in its legal name, (ii) in its
identity or type of organization or corporate structure, (iii) in its Federal
Taxpayer Identification Number or organizational identification number, (iv) the
location of its chief executive office or the location where it maintains its
records, or (v) in its jurisdiction of organization.  Each Grantor agrees
promptly to provide the Collateral Agent with certified constitutional documents
reflecting any of the

 

24

--------------------------------------------------------------------------------


 

changes described in the immediately preceding sentence.  Each Grantor agrees
not to effect or permit any change referred to in the first sentence of this
paragraph (a) unless all filings have been made under the Uniform Commercial
Code or otherwise that are required in order for the Collateral Agent to
continue at all times following such change to have a valid, legal and perfected
first priority security interest in all the Article 9 Collateral, for the
ratable benefit of the Secured Parties.

 

(b)           Subject to the rights of such Grantor under the Loan Documents to
dispose of Collateral, each Grantor shall, at its own expense, take any and all
actions necessary to defend title to the Article 9 Collateral against all
Persons (other than those holding Liens permitted by Section 6.02 of the Credit
Agreement with respect to such Liens) and to defend the Security Interest of the
Collateral Agent, for the ratable benefit of the Secured Parties, in the
Article 9 Collateral against any Lien and the priority thereof against any Lien
(other than Liens permitted by Section 6.02 of the Credit Agreement in the case
of Article 9 Collateral that is not Pledged Collateral and other than Liens
described by clauses (b), (d), (e), (o), (v), (cc) and (gg) of Section 6.02 of
the Credit Agreement in the case of Pledged Collateral).

 

(c)           Each Grantor agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Collateral Agent may from time to time
reasonably request to preserve, protect and perfect the Security Interest and
the rights and remedies created hereby, including the payment of any fees and
taxes required in connection with the execution and delivery of this Agreement,
the granting of the Security Interest and the filing of any financing statements
(including Fixture filings and transmitting utility filing) or other documents
in connection herewith or therewith.  If any amount payable under or in
connection with any of the Article 9 Collateral that is in excess of the
Threshold Amount shall be or become evidenced by any promissory note or other
instrument, such note or instrument shall be promptly pledged and delivered to
the Collateral Agent, for the ratable benefit of the Secured Parties, duly
endorsed in a manner reasonably satisfactory to the Collateral Agent.

 

Without limiting the generality of the foregoing, each Grantor hereby authorizes
the Collateral Agent, with prompt notice thereof to the Grantors, to supplement
this Agreement by supplementing Schedule II or adding additional schedules
hereto to specifically identify any asset or item that may constitute a
registration or application for any Copyrights, Patents or Trademarks; provided
that any Grantor shall have the right, exercisable within thirty days after it
has been notified by the Collateral Agent of the specific identification of such
Article 9 Collateral, to advise the Collateral Agent in writing of any
inaccuracy of the representations and warranties made by such Grantor hereunder
with respect to such Article 9 Collateral.  Each Grantor agrees that it will use
its commercially reasonable efforts to take such action as shall be necessary in
order that all representations and warranties hereunder shall be true and
correct with respect to such Article 9 Collateral within thirty days after the
date it has been notified by the Collateral Agent of the specific identification
of such Article 9 Collateral.

 

(d)           [Reserved]

 

(e)           At its option, the Collateral Agent may discharge past due Taxes,
Liens, or other encumbrances at any time levied or placed on any Article 9
Collateral and not permitted pursuant

 

25

--------------------------------------------------------------------------------


 

to Section 6.02 of the Credit Agreement, and may pay for the maintenance and
preservation of the Article 9 Collateral to the extent any Grantor fails to do
so as required by the Credit Agreement or this Agreement; and each Grantor
jointly and severally agrees to reimburse the Collateral Agent on demand for any
payment or any reasonable expense incurred by the Collateral Agent pursuant to
the foregoing authorization; provided, that such Grantor shall not be obligated
to reimburse Collateral Agent with respect to any Article 9 Collateral
consisting of Intellectual Property which any Grantor has failed to maintain or
pursue, or otherwise has allowed to lapse, terminate or put in the public
domain, in accordance with Section 4.05(h) and provided, further, that nothing
in this Section 4.03(e) shall be interpreted as excusing any Grantor from the
performance of, or imposing any obligation on the Collateral Agent or any
Secured Party (i) to cure or perform, any covenants or other promises of any
Grantor with respect to Taxes, Liens or other encumbrances or (ii) to maintain
any of the Article 9 Collateral as set forth herein.

 

(f)            Each Grantor (rather than the Collateral Agent or any Secured
Party) shall remain liable for the observance and performance of all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to or constituting Article 9
Collateral and each Grantor jointly and severally agrees to indemnify and hold
harmless the Collateral Agent and the Secured Parties from and against any and
all liability for such performance, except to the extent that such liability is
determined by a final non-appealable judgment rendered by a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of the Collateral Agent or such Secured Party.

 

(g)           None of the Grantors shall make or permit to be made an
assignment, pledge or hypothecation of the Article 9 Collateral or shall grant
any other Lien in respect of the Article 9 Collateral, except as expressly
permitted by the Credit Agreement.  None of the Grantors shall make or permit to
be made any transfer of the Article 9 Collateral and each Grantor shall remain
at all times in control of the Article 9 Collateral owned by it (other than
Equipment and Inventory in transit or in the possession of third parties in the
ordinary course of business), except as permitted by the Credit Agreement.

 

(h)           None of the Grantors will, without the Collateral Agent’s prior
written consent, grant any extension of the time of payment of any Accounts
included in the Article 9 Collateral, compromise, compound or settle the same
for less than the full amount thereof, release, wholly or partly, any Person
liable for the payment thereof or allow any credit or discount whatsoever
thereon, other than extensions, credits, discounts, compromises or settlements
granted or made in the ordinary course of business and consistent with prudent
business practices or as otherwise permitted by the Credit Agreement.

 

(i)            Without limiting Section 7.06, each Grantor irrevocably makes,
constitutes and appoints the Collateral Agent (and all officers, employees or
agents designated by the Collateral Agent) as such Grantor’s true and lawful
attorney-in-fact for the purpose, during the continuance of an Event of Default,
of making, settling and adjusting claims in respect of Article 9 Collateral
under policies of insurance covering the Article 9 Collateral, endorsing the
name of such Grantor on any check, draft, instrument or other item of payment
for the proceeds of such policies of insurance and for making all determinations
and decisions with respect thereto.  In the event that any Grantor at any time
or times shall fail to obtain or maintain any of the policies of insurance

 

26

--------------------------------------------------------------------------------


 

required by the Credit Agreement or to pay any premium in whole or part relating
thereto, the Collateral Agent may, without waiving or releasing any obligation
or liability of the Grantors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Collateral Agent
reasonably deems advisable.  All sums disbursed by the Collateral Agent in
connection with this Section 4.03(i), including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Grantors to the Collateral Agent and shall be additional Secured
Obligations secured hereby.

 

Section 4.04          Other Actions.  In order to further ensure the attachment,
perfection and priority of, and the ability of the Collateral Agent to enforce,
for the ratable benefit of the Secured Parties, the Collateral Agent’s security
interest in the Article 9 Collateral, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Article 9 Collateral:

 

(a)           Instruments and Tangible Chattel Paper.  If any Grantor shall at
any time hold or acquire any Instruments or Tangible Chattel Paper evidencing an
amount in excess of the Threshold Amount, such Grantor shall forthwith endorse,
assign and deliver the same to the Collateral Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the Collateral
Agent may from time to time reasonably request.

 

(b)           Cash Accounts.  No Grantor shall grant control of any deposit
account to any Person other than the Collateral Agent and the bank with which
the deposit account is maintained.

 

(c)           Investment Property.  Except to the extent otherwise provided in
Article 3, if any Grantor shall at any time hold or acquire any certificated
security, such Grantor shall forthwith endorse, assign and deliver the same to
the Collateral Agent, accompanied by such instruments of transfer or assignment
duly executed in blank as the Collateral Agent may from time to time reasonably
specify.  If any security now or hereafter acquired by any Grantor that is part
of the Article 9 Collateral is uncertificated and is issued to such Grantor or
its nominee directly by the issuer thereof, then such Grantor shall promptly
notify the Collateral Agent in writing upon the occurrence of such issuance, and
grant control over such uncertificated security as required by Article 3.

 

(d)           Letter of Credit Rights.  If any Grantor is at any time a
beneficiary under letters of credit now or hereafter issued in favor of such
Grantor, other than those that together collectively have a face amount of less
than the Threshold Amount, such Grantor shall promptly notify the Collateral
Agent thereof and, at the request and option of the Collateral Agent, such
Grantor shall, pursuant to an agreement in form and substance reasonably
satisfactory to the Collateral Agent, use commercially reasonable efforts to
either (i) arrange for the issuer and any confirmer of such letter of credit to
consent to an assignment to the Collateral Agent of the proceeds of any drawing
under the letter of credit or (ii) arrange for the Collateral Agent to become
the transferee beneficiary of the letter of credit, with the Collateral Agent
agreeing, in each case, that the proceeds of any drawing under the letter of
credit are to be paid to the applicable Grantor unless an Event of Default has
occurred or is continuing.

 

27

--------------------------------------------------------------------------------


 

(e)           Commercial Tort Claims.  If any Grantor shall at any time hold or
acquire a Commercial Tort Claim in an amount reasonably estimated to exceed the
Threshold Amount, such Grantor shall promptly notify the Collateral Agent
thereof in a writing signed by such Grantor, including a summary description of
such claim, and grant to the Collateral Agent in writing a security interest
therein and in the proceeds thereof, all upon the terms of this Agreement, with
such writing to be in form and substance reasonably satisfactory to the
Collateral Agent. Schedule III hereto shall be automatically supplemented to
reflect the information set forth in any such written notice.

 

Section 4.05          Covenants Regarding Patent, Trademark and Copyright
Collateral.  Except to the extent not reasonably expected to have a Material
Adverse Effect:

 

(a)           Each Grantor agrees that it will not knowingly do any act or omit
to do any act (and will exercise commercially reasonable efforts to prevent its
licensees from doing any act or omitting to do any act) whereby any Patent that
is material to the normal conduct of such Grantor’s business may become
prematurely invalidated or dedicated to the public, and agrees that it shall
take commercially reasonable steps with respect to any material products covered
by any such Patent as reasonably necessary and sufficient to establish and
preserve its rights under applicable patent laws.

 

(b)           Each Grantor will, and will use its commercially reasonable
efforts to cause its licensees or its sublicensees to, for each material
Trademark reasonably necessary to the normal conduct of such Grantor’s business,
(i) maintain such Trademark in full force free from any adjudication of
abandonment or invalidity for non-use, (ii) maintain the quality of products and
services offered under such Trademark consistent with the quality of such
products and services as of the date hereof, (iii) display such Trademark with
notice of federal or foreign registration or claim of trademark or service mark
as required under applicable law and (iv) not knowingly use or knowingly permit
its licensees’ use of such Trademark in violation of any third-party rights.

 

(c)           Each Grantor will, and will use its commercially reasonable
efforts to cause its licensees or its sublicensees to, for each work covered by
a material Copyright reasonably necessary to the normal conduct of such
Grantor’s business that it publishes, displays and distributes, use copyright
notice as required under applicable copyright laws.

 

(d)           Each Grantor shall notify the Collateral Agent promptly if it
knows that any Patent, Trademark or Copyright material to the normal conduct of
such Grantor’s business may imminently become abandoned, lost or dedicated to
the public other than by expiration, or of any materially adverse determination
or development, excluding office actions and similar determinations in the
United States Patent and Trademark Office, United States Copyright Office, any
court or any similar office of any country, regarding such Grantor’s ownership
of any such material Patent, Trademark or Copyright or its right to register or
to maintain the same.

 

(e)           Each Grantor, either itself or through any agent, employee,
licensee or designee, shall (i) inform the Collateral Agent on a quarterly basis
of each application by itself, or through any agent, employee, licensee or
designee, for any Patent with the United States Patent and Trademark Office and
each registration of any Trademark or Copyright with the United States Patent
and Trademark Office, the United States Copyright Office or any comparable
office or

 

28

--------------------------------------------------------------------------------


 

agency in any other country filed during the preceding quarter, and (ii) on a
quarterly basis, to the extent that there are applications of the type
referenced in clause (i) above, execute and deliver an agreement substantially
in the form of Exhibit III hereto to evidence the Collateral Agent’s security
interest in such Patent, Trademark or Copyright.

 

(f)            Each Grantor shall exercise its reasonable business judgment
consistent with past practice in any proceeding before the United States Patent
and Trademark Office, the United States Copyright Office or any comparable
office or agency in any other country with respect to maintaining and
prosecuting each material application relating to any Patent, Trademark and/or
Copyright (and obtaining the relevant grant or registration) material to the
normal conduct of such Grantor’s business and to maintain (i) each issued Patent
and (ii) the registrations of each Trademark and each Copyright in each case
that is material to the normal conduct of such Grantor’s business, including,
when applicable and necessary in such Grantor’s reasonable business judgment,
timely filings of applications for renewal, affidavits of use, affidavits of
incontestability and payment of maintenance fees, and, if any Grantor believes
necessary in its reasonable business judgment, to initiate opposition,
interference and cancellation proceedings against third parties.

 

(g)           In the event that any Grantor knows or has reason to know that any
Article 9 Collateral consisting of a Patent, Trademark or Copyright material to
the normal conduct of its business has been or is about to be materially
infringed, misappropriated or diluted by a third party, such Grantor shall
promptly notify the Collateral Agent and shall, if such Grantor deems it
necessary in its reasonable business judgment, promptly contact such third
party, and if necessary in its reasonable business judgment, sue and recover
damages, and take such other actions as are reasonably appropriate under the
circumstances.

 

(h)           Nothing in this Agreement prevents any Grantor from disposing of,
discontinuing the use or maintenance of, failing to pursue, or otherwise
allowing to lapse, terminate or put into the public domain any of its
Intellectual Property to the extent permitted by the Credit Agreement if such
Grantor determines in its reasonable business judgment that such discontinuance
is desirable in the conduct of its business.

 

Section 4.06          Further Assurances with Respect to Article 9 Collateral. 
Each Grantor agrees that, from time to time at its own expense, it will promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary or prudent, or that the Collateral Agent may
reasonably request, in order to perfect, preserve and protect any security
interest granted or purported to be granted hereby or to enable the Collateral
Agent to exercise and enforce its rights and remedies hereunder with respect to
any Article 9 Collateral.  Without limiting the generality of the foregoing,
each Grantor will: (a) at the request of the Collateral Agent during a Default
or Event of Default, mark conspicuously each Chattel Paper included in the
Accounts and, at the request of the Collateral Agent, each of its records
pertaining to the Article 9 Collateral with a legend, in form and substance
satisfactory to the Collateral Agent, indicating that such document, chattel
paper or Article 9 Collateral is subject to the security interest granted
hereby; (b) file any assignment of claim form under or pursuant to the federal
assignment of claims statute, 31 U.S.C. §3726, any successor or amended version
thereof or any regulation promulgated under or pursuant to any version thereof,
as may be necessary or prudent, or as the Collateral Agent may reasonably
request, in order to perfect and

 

29

--------------------------------------------------------------------------------


 

preserve the security interests and other rights granted or purported to be
granted hereby; (c) furnish to the Collateral Agent, from time to time at the
Collateral Agent’s reasonable request, statements and schedules further
identifying and describing the Article 9 Collateral and such other reports in
connection with the Article 9 Collateral as the Collateral Agent may reasonably
request, all in reasonable detail; and (d) keep all of its tangible Article 9
Collateral, Deposit Accounts, collateral accounts and Investment Property in the
continental United States.

 

Section 4.07          Intercompany Note.  Without limiting the last sentence of
Section 4.03(c), each Grantor will cause any Subordinated Intercompany Debt that
constitutes Indebtedness for borrowed money owed to it by any Subsidiary of the
Borrower that is not an Obligor to be evidenced by the Intercompany Note, duly
executed by it and delivered to the Collateral Agent for the ratable benefit of
the Secured Parties.  Each Grantor agrees, if requested by the Collateral Agent,
to immediately demand payment thereunder upon and during the continuance of an
Event of Default specified under Sections 7.01(b), (c), (f), (h) or (i) of the
Credit Agreement.

 

ARTICLE 5.
REMEDIES

 

Section 5.01          Remedies Upon Default.  (a) Upon the occurrence and during
the continuance of an Event of Default, each Obligor agrees to deliver each item
of Collateral to the Collateral Agent on demand, and it is agreed that the
Collateral Agent shall have the right to take any of or all the following
actions at the same or different times:  (i) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, the Collateral Agent
may cause the Security Interest to become an assignment, transfer and conveyance
of any of or all such Article 9 Collateral by the applicable Grantors to the
Collateral Agent, and the Collateral Agent may also license or sublicense,
whether general, special or otherwise, and whether on an exclusive or a
nonexclusive basis, any such Article 9 Collateral throughout the world on such
terms and conditions and in such manner as the Collateral Agent shall determine
(other than in violation of any then-existing licensing arrangements to the
extent that waivers thereunder cannot be obtained and subject to the provisos
set forth in Section 5.03); (ii) with or without legal process and with or
without prior notice or demand for performance, the Collateral Agent may take
possession of the Article 9 Collateral and, without liability for trespass, the
Collateral Agent may, enter any premises where the Article 9 Collateral may be
located for the purpose of taking possession of or removing the Article 9
Collateral and, generally, to exercise any and all rights afforded to a secured
party under the applicable Uniform Commercial Code or other applicable law;
(iii) automatically (without any request or notice being delivered by the
Collateral Agent or any other Person) upon the occurrence and during the
continuance of an Event of Default pursuant to Sections 7.01(b), (c), (f),
(h) or (i) of the Credit Agreement, and upon the occurrence and during the
continuance of any other Event of Default, after written notice by the
Collateral Agent to the Borrower, all rights of any Grantor to all cash, checks,
drafts and other instruments or writings for the payment of money constituting
proceeds of Article 9 Collateral shall cease, and all such rights shall
thereupon become vested, for the ratable benefit of the Secured Parties, in the
Collateral Agent, which shall have the sole and exclusive right and authority to
receive and retain such cash, checks, drafts and other instruments or writings
for the payment of money constituting proceeds of Article 9 Collateral. 
Automatically (without any request or notice being delivered by the Collateral
Agent or any other Person) upon the occurrence and during the continuance of an
Event of Default pursuant to Sections 7.01(b), (c), (f), (h) or (i) of the
Credit

 

30

--------------------------------------------------------------------------------


 

Agreement, and upon the occurrence and during the continuance of any other Event
of Default, after written notice by the Collateral Agent to the Borrower, all
cash, checks, drafts and other instruments or writings for the payment of money
constituting proceeds of Article 9 Collateral received by any Grantor contrary
to the provisions of Section 5.01(a)(iii) shall not be commingled by such
Grantor with any of its other funds or property but shall be held separate and
apart therefrom, shall be held in trust for the benefit of the Collateral Agent,
for the ratable benefit of the Secured Parties, and shall be forthwith delivered
to the Collateral Agent, for the ratable benefit of the Secured Parties, in the
same form as so received (endorsed in a manner reasonably satisfactory to the
Collateral Agent); provided, that (x) the failure of the Collateral Agent to
give the notice referred to in this sentence shall have no effect on the rights
of the Collateral Agent hereunder, and (y) the Collateral Agent shall not be
required to deliver any such notice if such delivery would be prohibited by
applicable law.  Any and all money and other property paid over to or received
by the Collateral Agent pursuant to the provisions of Section 5.01(a)(iii) shall
be retained by the Collateral Agent in an account to be established by the
Collateral Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 5.02.  After all Events of
Default have been cured or waived and the Borrower has delivered to the
Collateral Agent a certificate to that effect, the Collateral Agent shall
promptly repay to each Grantor (without interest) all cash, checks, drafts and
other instruments or writings for the payment of money constituting proceeds of
Article 9 Collateral that such Grantor would otherwise be permitted to retain
pursuant to the terms of this Agreement and that remain in such account.

 

(b)           After the occurrence of an Event of Default and during the
continuance thereof, the Collateral Agent shall have the right to verify under
reasonable procedures the validity, amount, quality, quantity, value, condition
and status of, or any other matter relating to, the Article 9 Collateral,
including, in the case of Accounts or Article 9 Collateral in the possession of
any third Person, by contacting Account Debtors or the third Person possessing
such Article 9 Collateral for the purpose of making such a verification.  The
Collateral Agent shall have the right to share any information it gains from
such inspection or verification with any Secured Party.

 

(c)           Without limiting the generality of the foregoing, each Obligor
agrees that the Collateral Agent shall have the right, subject to the mandatory
requirements of applicable law, upon the occurrence and during the continuance
of an Event of Default, to sell or otherwise dispose of all or any part of the
Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate.  The Collateral Agent shall be
authorized in connection with any sale of a security (if it deems it advisable
to do so) pursuant to the foregoing to restrict the prospective bidders or
purchasers to Persons who represent and agree that they are purchasing such
security for their own account, for investment, and not with a view to the
distribution or sale thereof.  Upon consummation of any such sale of Collateral
pursuant to this Section 5.01, the Collateral Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold.  Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Obligor, and each Obligor hereby waives and releases (to the extent permitted by
law) all rights of redemption, stay, valuation and appraisal that such Obligor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted; and

 

31

--------------------------------------------------------------------------------


 

(d)           The Collateral Agent may also exercise any other remedy available
at law or equity.

 

(e)           The Collateral Agent shall give the applicable Obligors 10
Business Days written notice (which each Obligor agrees is reasonable notice
within the meaning of Section 9-611 of the New York UCC or its equivalent in
other jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange.  Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Collateral Agent may fix and state in the notice (if any) of such sale. 
At any such sale, the Collateral, or the portion thereof, to be sold may be sold
in one lot as an entirety or in separate parcels, as the Collateral Agent may
(in its sole and absolute discretion) determine.  The Collateral Agent shall not
be obligated to make any sale of any Collateral if it shall determine not to do
so, regardless of the fact that notice of sale of such Collateral shall have
been given.  The Collateral Agent may, without notice or publication, adjourn
any public or private sale or cause the same to be adjourned from time to time
by announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned.  In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Collateral Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Collateral Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in the case of any such failure, such Collateral may be
sold again upon notice given in accordance with provisions above.  At any public
(or, to the extent permitted by law, private) sale made pursuant to this
Section 5.01, any Secured Party may bid for or purchase for cash, free (to the
extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Obligor (all such rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may (subject to the Collateral Agent’s consent) make
payment on account thereof by using any claim then due and payable pursuant to
the Loan Documents, the Secured Swap Agreements or the Secured Cash Management
Agreements to such Secured Party from any Obligor as a credit against the
purchase price, and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property without further accountability
to any Obligor therefor.  For purposes hereof, a written agreement to purchase
the Collateral or any portion thereof shall be treated as a sale thereof; the
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and no Obligor shall be entitled to the return of the Collateral or any portion
thereof subject thereto, notwithstanding the fact that after the Collateral
Agent shall have entered into such an agreement all Events of Default shall have
been remedied and the Secured Obligations paid in full.  The Collateral Agent
may sell the Collateral without giving any warranties as to the Collateral.  The
Collateral Agent may specifically disclaim or modify any warranties of title or
the like.  This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.  As an alternative to
exercising the power of sale herein conferred upon it, the Collateral Agent may
proceed by a suit or suits at law or in equity to foreclose upon the Collateral
and to sell the Collateral or any portion thereof pursuant to a judgment or
decree of a court or courts having competent jurisdiction or pursuant to a
proceeding by a court-appointed receiver.  Any sale pursuant to the provisions
of this Section 5.01 shall be

 

32

--------------------------------------------------------------------------------


 

deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.

 

Each Obligor shall remain liable for any deficiency if the proceeds of any sale
or other disposition of the Collateral are insufficient to pay the Secured
Obligations and the reasonable fees and disbursements of any external attorneys
employed by the Collateral Agent or any other Secured Party to collect such
deficiency.

 

Section 5.02          Application of Proceeds.  All cash proceeds received by
the Collateral Agent in respect of any sale of, collection from, or other
realization upon all or any part of the Collateral shall be promptly applied by
the Collateral Agent as follows:

 

(a)           First, to payment of that portion of the Secured Obligations
constituting fees, indemnities, expenses and other amounts payable to the Agents
and incurred by the Agents in connection with such sale, collection or other
realization, or otherwise in connection with this Agreement, any other Loan
Document or any of the Secured Obligations, including all court costs and the
fees and expenses of its agents and legal counsel, the repayment of all advances
made by the Agents hereunder or under any other Loan Document on behalf of any
Obligor and other costs or expenses incurred in connection with the exercise of
any right or remedy hereunder or under any other Loan Document;

 

(b)           Second, to the payment in full of the Secured Obligations, the
amounts so applied to be distributed among the Secured Parties as specified in
Section 9.23 of the Credit Agreement; and

 

(c)           Last, the balance, if any, after all Secured Obligations have been
indefeasibly paid in full, to the Borrower (to be distributed among the
Obligors, at the discretion of the Borrower) or as otherwise required by
applicable law.

 

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement and the other Loan Documents.  Upon any sale of Collateral by the
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the purchase money by the
Collateral Agent or of the officer making the sale shall be a sufficient
discharge to the purchaser or purchasers of the Collateral so sold and such
purchaser or purchasers shall not be obligated to see to the application of any
part of the purchase money paid over to the Collateral Agent or such officer or
be answerable in any way for the misapplication thereof.

 

Section 5.03          Grant of License to Use Intellectual Property.  For the
purpose of enabling the Collateral Agent to exercise rights and remedies under
this Agreement at such time as the Collateral Agent shall be lawfully entitled
to exercise such rights and remedies, each Grantor shall, upon request by the
Collateral Agent at any time after and during the continuance of an Event of
Default, grant to (in the Collateral Agent’s sole discretion) the Collateral
Agent or a designee of the Collateral Agent, for the ratable benefit of the
Secured Parties, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to any Grantor) to use, license or,
solely to the extent necessary to exercise such rights and remedies, sublicense
Intellectual Property constituting Article 9 Collateral, now owned or hereafter

 

33

--------------------------------------------------------------------------------


 

acquired by such Grantor, wherever the same may be located, and including,
without limitation, in such license reasonable access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof; provided, however, that
nothing in this Section 5.03 shall require such Grantor to grant any license
that is prohibited by any rule of law, statute or regulation or is prohibited
by, or constitutes a breach or default under or results in the termination of or
gives rise to any right of acceleration, modification or cancellation under any
contract, license, agreement, instrument or other document evidencing, giving
rise to a right to use or theretofore granted with respect to such property;
provided, further, that such licenses to be granted hereunder with respect to
Trademarks shall be subject to the maintenance of quality standards with respect
to the goods and services on which such Trademarks are used sufficient to
preserve the validity of such Trademarks.  The use of such license by the
Collateral Agent may be exercised, at the option of the Collateral Agent, upon
the occurrence and during the continuation of an Event of Default; provided that
any permitted license, sublicense or other transaction entered into by the
Collateral Agent in accordance herewith shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default.

 

Section 5.04          Securities Act, etc.  In view of the position of the
Obligors in relation to the Investment Property Collateral (as defined below for
purposes of this Article 5 only), or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar federal statute hereafter enacted analogous
in purpose or effect (such Act and any such similar statute as from time to time
in effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral or the Article 9 Collateral consisting of
or relating to Equity Interests (all such Collateral referred to in this
Article as “Investment Property Collateral”) permitted hereunder.  Each Obligor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Collateral Agent if the Collateral Agent were
to attempt to dispose of all or any part of the Investment Property Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Investment Property Collateral could dispose of the same. 
Similarly, there may be other legal restrictions or limitations affecting the
Collateral Agent in any attempt to dispose of all or part of the Investment
Property Collateral under applicable Blue Sky or other state securities laws or
similar laws analogous in purpose or effect.  Each Obligor acknowledges and
agrees that in light of such restrictions and limitations, the Collateral Agent,
in its sole and absolute discretion, (a) may proceed to make such a sale whether
or not a registration statement for the purpose of registering such Investment
Property Collateral or part thereof shall have been filed under the Federal
Securities Laws or, to the extent applicable, Blue Sky or other state securities
laws, (b) may approach and negotiate with a single potential purchaser to effect
such sale and (c) may, with respect to any sale of the Investment Property
Collateral, limit the purchasers to those who will agree, among other things, to
acquire such Investment Property Collateral for their own account, for
investment, and not with a view to the distribution or resale thereof.  Each
Obligor acknowledges and agrees that any such sale might result in prices and
other terms less favorable to the seller than if such sale were a public sale
without such restrictions.  In the event of any such sale, the Collateral Agent
shall incur no responsibility or liability for selling all or any part of the
Investment Property Collateral at a price that the Collateral Agent, in its sole
and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if

 

34

--------------------------------------------------------------------------------


 

more than a single purchaser were approached.  The provisions of this
Section 5.04 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Collateral Agent sells.

 

Section 5.05          Registration, etc.  Each Obligor agrees that, upon the
occurrence and during the continuance of an Event of Default, if for any reason
the Collateral Agent desires to sell any of the Investment Property Collateral
at a public sale, it will, at any time and from time to time, upon the written
request of the Collateral Agent, use its commercially reasonable efforts to take
or to cause each applicable Pledged Interests Issuer to take such action and
prepare, distribute and/or file such documents as are required or advisable in
the reasonable opinion of counsel for the Collateral Agent to permit the public
sale of such Investment Property Collateral.  Each Obligor further agrees to
indemnify, defend and hold harmless the Administrative Agent, each other Secured
Party, any underwriter and their respective officers, directors, affiliates and
controlling Persons from and against all loss, liability, expenses, costs of
counsel (including reasonable fees and expenses to the Collateral Agent of legal
counsel), and claims (including the costs of investigation) that they may incur
insofar as such loss, liability, expense or claim arises out of or is based upon
any alleged untrue statement of a material fact contained in any prospectus,
notification or offering circular (or any amendment or supplement thereto), or
arises out of or is based upon any alleged omission to state a material fact
required to be stated therein or necessary to make the statements in any thereof
not misleading, except insofar as the same may have been caused by any untrue
statement or omission based upon information furnished in writing to such
Grantor or the Pledged Interests Issuer by the Collateral Agent or any other
Secured Party expressly for use therein.  Each Obligor further agrees, upon such
written request referred to above, to use its commercially reasonable efforts to
qualify, file or register, or cause applicable Pledged Interests Issuer to
qualify, file or register, any of the Investment Property Collateral under the
Blue Sky or other securities laws of such states as may be reasonably requested
by the Collateral Agent and keep effective, or cause to be kept effective, all
such qualifications, filings or registrations.  Each Obligor will bear all costs
and expenses of carrying out its obligations under this Section 5.05.  Each
Obligor acknowledges that there is no adequate remedy at law for failure by it
to comply with the provisions of this Section 5.05 only and that such failure
would not be adequately compensable in damages and, therefore, agrees that its
agreements contained in this Section 5.05 may be specifically enforced.

 

ARTICLE 6.
INDEMNITY, SUBROGATION AND SUBORDINATION AMONG OBLIGORS

 

Section 6.01          Indemnity and Subrogation.  In addition to all such rights
of indemnity and subrogation as the Obligors may have under applicable law (but
subject to Section 6.03), (a) the Borrower agrees that (i) in the event a
payment shall be made by any Obligor (other than the Borrower) under this
Agreement in respect of any Obligation of the Borrower, the Borrower shall
indemnify such Obligor for the full amount of such payment and such Obligor
shall be subrogated to the rights of the Person to whom such payment shall have
been made to the extent of such payment and (ii) in the event any assets of any
Obligor (other than the Borrower) shall be sold pursuant to this Agreement or
any other Collateral Document to satisfy in whole or in part an Obligation of
the Borrower, the Borrower shall indemnify such Obligor in an amount equal to
the greater of the book value or the fair market value of the assets so sold and
(b) each Obligor (other than the Borrower) (each such Obligor, together with the
Borrower in the context of clause

 

35

--------------------------------------------------------------------------------


 

(a) above, an “Indemnifying Obligor”) agrees that (i) in the event a payment
shall be made by any other Obligor under this Agreement in respect of any
Obligation of such Obligor, such Obligor shall indemnify such other Obligor for
the full amount of such payment and such other Obligor shall be subrogated to
the rights of the Person to whom such payment shall have been made to the extent
of such payment and (ii) in the event any assets of any other Obligor shall be
sold pursuant to this Agreement or any other Collateral Document to satisfy in
whole or in part an Obligation of such Obligor, such Obligor shall indemnify
such other Obligor in an amount equal to the greater of the book value or the
fair market value of the assets so sold.

 

Section 6.02          Contribution and Subrogation.  Each Obligor (a
“Contributing Obligor”) agrees (subject to Section 6.03) that, in the event a
payment shall be made by any other Obligor hereunder in respect of any Secured
Obligation or assets of any other Obligor shall be sold pursuant to any
Collateral Document to satisfy any Secured Obligation owed to any Secured Party
and such other Obligor (the “Claiming Obligor”) shall not have been fully
indemnified by the Indemnifying Obligor as provided in Section 6.01, the
Contributing Obligor shall indemnify the Claiming Obligor in an amount equal to
the amount of such payment or the greater of the book value or the fair market
value of such assets, as applicable, in each case multiplied by a fraction of
which the numerator shall be the net worth of such Contributing Obligor on the
date hereof and the denominator shall be the aggregate net worth of all the
Obligors on the date hereof (or, in the case of any Obligor becoming a party
hereto pursuant to Section 7.15, the date of the supplement hereto executed and
delivered by such Obligor).  Any Contributing Obligor making any payment to a
Claiming Obligor pursuant to this Section 6.02 shall be subrogated to the rights
of such Claiming Obligor under Section 6.01 to the extent of such payment.

 

Section 6.03          Subordination.  (a) Notwithstanding any provision of this
Agreement to the contrary, all rights of the Obligors under Sections 6.01 and
6.02 and all other rights of indemnity, contribution or subrogation of the
Obligors under applicable law or otherwise shall be fully subordinated to the
indefeasible payment in full in cash of the Secured Obligations.  No failure on
the part of the Borrower or any other Obligor to make the payments required by
Sections 6.01 and 6.02 (or any other payments required under applicable law or
otherwise) shall in any respect limit the obligations and liabilities of any
Obligor with respect to its obligations hereunder, and each Obligor shall remain
liable for the full amount of the obligations of such Obligor hereunder.

 

(b)           Each Obligor hereby agrees that all Indebtedness and other
monetary obligations owed by it to any other Obligor or any Subsidiary of the
Borrower shall be fully subordinated to the indefeasible payment in full in cash
of the Secured Obligations.

 

ARTICLE 7.
MISCELLANEOUS

 

Section 7.01          Notices.  (a) Except in the case of notices expressly
permitted to be given by telephone and except as provided in Section 7.01(b),
all notices and other communications provided for herein shall be in writing and
shall be delivered by hand, overnight service, courier service, mailed by
certified or registered mail or sent by facsimile, as set forth on Schedule 9.01
to the Credit Agreement.  All notices hereunder to any Obligor shall be given to
such Person in care of the Borrower.

 

36

--------------------------------------------------------------------------------


 

(b)           Notices and other communications to the Collateral Agent or other
Secured Parties hereunder may be delivered or furnished by electronic
communications pursuant to procedures approved by the Administrative Agent, as
required by the Credit Agreement; provided that the foregoing shall not apply to
service of process.  Each party hereto may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 

(c)           All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given (i) on the date of receipt if delivered prior to 5:00 p.m., New York City
time, on such date by hand, overnight service, courier service, facsimile or (to
the extent permitted by paragraph (b) above) electronic means, or (ii) on the
date five Business Days after dispatch by certified or registered mail with
respect to both foregoing clauses (i) and (ii), to the extent properly addressed
and delivered, sent or mailed to such party as provided in this Section 7.01 or
in accordance with the latest unrevoked direction from such party given in
accordance with this Section 7.01 or Section 9.01 of the Credit Agreement.

 

(d)           Any party hereto may change its address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.

 

Section 7.02          Security Interest Absolute.  All rights of the Collateral
Agent hereunder, the Security Interest, the security interest in the Pledged
Collateral and all obligations of each Obligor hereunder shall be absolute and
unconditional irrespective of (a) any lack of validity or enforceability of the
Credit Agreement, this Agreement, any other Loan Document, any Secured Swap
Agreement, any Secured Cash Management Agreement, any agreement with respect to
any of the Secured Obligations or any other agreement or instrument relating to
any of the foregoing, (b) any change in the time, manner or place of payment of,
or in any other term of, all or any of the Secured Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument, (c) any
exchange, release or nonperfection of any Lien on other collateral, or any
release or amendment or waiver of or consent under or departure from any
guarantee, securing or guaranteeing all or any of the Secured Obligations,
(d) any failure by an Secured Party to assert any claim or exercise any right or
remedy, (e) any reduction, limitation or impairment of the Secured Obligations
for any reason, or (f) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Obligor in respect of the Secured
Obligations or this Agreement.

 

Section 7.03          Binding Effect; Several Nature of this Agreement.

 

(a)           This Agreement shall become effective as to any party to this
Agreement when a counterpart hereof executed on behalf of such party shall have
been delivered to the Collateral Agent and a counterpart hereof shall have been
executed on behalf of the Collateral Agent, and thereafter shall be binding upon
such party and the Collateral Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such party, the Collateral Agent
and the other Secured Parties and their respective permitted successors and
assigns, except that no party hereto shall have the right to assign or transfer
its rights or obligations hereunder or

 

37

--------------------------------------------------------------------------------


 

any interest herein or in the Collateral (and any such assignment or transfer
shall be void) except as expressly contemplated by this Agreement or the Credit
Agreement.

 

(b)           This Agreement shall be construed as a separate agreement with
respect to each Obligor and may be amended, modified, supplemented, waived or
released with respect to any party without the approval of any other Obligor and
without affecting the obligations of any other party hereunder.

 

Section 7.04          Successors and Assigns.  Whenever in this Agreement any of
the parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Obligor or the Collateral Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns.

 

Section 7.05          Collateral Agent’s Fees and Expenses; Indemnification. 
(a) The parties hereto agree that the Collateral Agent shall be entitled to
reimbursement of its expenses incurred hereunder as provided in Section 9.05 of
the Credit Agreement.

 

(b)           The parties hereto agree that the Collateral Agent shall be
entitled to indemnification as provided in Section 9.05 of the Credit Agreement.

 

(c)           By its acceptance of the benefits hereof, each Lender and Issuing
Bank agrees (i) to reimburse the Collateral Agent, on demand, in the amount of
its pro rata share (based on its Commitments, or if such Commitments shall have
expired or terminated, in accordance with the respective principal amounts of
its applicable outstanding Loans or portion of outstanding Revolving L/C
Disbursements owed to it, as applicable), of any reasonable expenses incurred by
the Collateral Agent, including reasonable counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Collateral
Agent, which shall not have been reimbursed by the Borrower and (ii) to
indemnify and hold harmless the Collateral Agent and any of its directors,
officers, employees or agents, on demand, in the amount of such pro rata share,
from and against any and all liabilities, Taxes, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by or asserted
against it in its capacity as Collateral Agent or any of them in any way
relating to or arising out of this Agreement or any other Loan Document or any
action taken or omitted by it or any of them under this Agreement or any other
Loan Document, to the extent the same shall not have been reimbursed by the
Borrower, provided that no Lender or Issuing Bank shall be liable to the
Collateral Agent for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent found in a final non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from the gross negligence or willful
misconduct of the Collateral Agent or any of its directors, officers, employees
or agents.

 

(d)           Any such amounts payable by any Obligor as provided hereunder
shall be additional Secured Obligations secured hereby and by the other
Collateral Documents.  The provisions of this Section 7.05 shall remain
operative and in full force and effect regardless of the termination of this
Agreement or any other Loan Document, the consummation of the transactions
contemplated hereby, the repayment of any of the Secured Obligations, the

 

38

--------------------------------------------------------------------------------


 

invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the Collateral
Agent or any other Secured Party.  All amounts due under this Section 7.05 shall
be payable on written demand therefor.

 

Section 7.06          Collateral Agent Appointed Attorney-in-Fact.  Each Obligor
hereby appoints the Collateral Agent as the attorney-in-fact of such Obligor for
the purpose of carrying out the provisions of this Agreement and taking any
action and executing any instrument that the Collateral Agent may deem necessary
or advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest.  Without limiting the generality of the foregoing,
the Collateral Agent shall have the right, upon the occurrence and during the
continuance of an Event of Default, with full power of substitution either in
the Collateral Agent’s name or in the name of such Obligor (and each Obligor
hereby authorizes each of the following to the extent applicable to such entity
in such entity’s capacity or capacities hereunder):  (a) to receive, endorse,
assign or deliver any and all notes, acceptances, checks, drafts, money orders
or other evidences of payment relating to the Collateral or any part thereof;
(b) to demand, collect, receive payment of, give receipt for and give discharges
and releases of all or any of the Collateral; (c) to ask for, demand, sue for,
collect, receive and give acquittance for any and all moneys due or to become
due under and by virtue of any Collateral; (d) to sign the name of such Obligor
on any invoice or bill of lading relating to any of the Collateral; (e) to send
verifications of Accounts to any Account Debtor; (f) to commence and prosecute
any and all suits, actions or proceedings at law or in equity in any court of
competent jurisdiction to collect or otherwise realize on all or any of the
Collateral or to enforce any rights in respect of any Collateral; (g) to settle,
compromise, compound, adjust or defend any actions, suits or proceedings
relating to all or any of the Collateral; (h) to notify, or to require such
Obligor to notify, Account Debtors to make payment directly to the Collateral
Agent; and (i) to use, sell, assign, transfer, pledge, make any agreement with
respect to or otherwise deal with all or any of the Collateral, and to do all
other acts and things necessary to carry out the purposes of this Agreement, as
fully and completely as though the Collateral Agent were the absolute owner of
the Collateral for all purposes; provided, that nothing herein contained shall
be construed as requiring or obligating the Collateral Agent to make any
commitment or to make any inquiry as to the nature or sufficiency of any payment
received by the Collateral Agent, or to present or file any claim or notice, or
to take any action with respect to the Collateral or any part thereof or the
moneys due or to become due in respect thereof or any property covered thereby. 
Each of the Collateral Agent and the other Secured Parties shall be accountable
only for amounts actually received by it as a result of the exercise of the
powers granted to them herein, and neither they nor their respective officers,
directors, employees or agents shall be responsible to any Obligor for any act
or failure to act hereunder, except, respectively, to the extent of its own
gross negligence or willful misconduct.  Notwithstanding anything to the
contrary in this Section 7.06, the Collateral Agent agrees that it will not
exercise any rights under the power of attorney provided for in this
Section 7.06 unless (x) an Event of Default shall have occurred and be
continuing or (y) such rights under this power of attorney are exercised to take
any action necessary to secure the validity, perfection or priority of the Liens
on the Collateral.

 

Section 7.07          Applicable Law.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT WITHOUT GIVING EFFECT TO
CONFLICT OF LAWS AND PRINCIPLES SHALL BE CONSTRUED IN

 

39

--------------------------------------------------------------------------------


 

ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

Section 7.08          Waivers; Amendment.  (a) No failure or delay by the
Administrative Agent, the Collateral Agent or any other Secured Party in
exercising any right, power or remedy hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or remedy, or any abandonment or discontinuance of steps
to enforce such a right, power or remedy, preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.  The rights, powers
and remedies of the Administrative Agent, the Collateral Agent and the other
Secured Parties hereunder and under the other Loan Documents are cumulative and
are not exclusive of any rights, powers or remedies that they would otherwise
have.  No waiver of any provision of this Agreement or consent to any departure
by any Loan Party therefrom shall in any event be effective unless the same
shall be permitted by Section 7.08(b), and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan or a
Swingline Loan or the issuance of a Letter of Credit shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, the Collateral Agent, any Lender or Issuing Bank may have
had notice or knowledge of such Default or Event of Default at the time.  No
notice or demand on any Obligor in any case shall entitle any Obligor to any
other or further notice or demand in similar or other circumstances.

 

(b)           Without modifying Section 7.03(b), neither this Agreement nor any
provision hereof may be waived, amended or modified except pursuant to an
agreement or agreements in writing entered into by the Collateral Agent and the
Obligors with respect to which such waiver, amendment or modification is to
apply, subject to any consent required in accordance with Section 9.08 of the
Credit Agreement.

 

Section 7.09          Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF,
UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS.  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.09.

 

Section 7.10          Severability.  In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby.  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions

 

40

--------------------------------------------------------------------------------


 

with valid provisions the economic effect of which comes as close as possible to
that of the invalid, illegal or unenforceable provisions.

 

Section 7.11          Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute but one contract, and shall become
effective as provided in Section 7.03.  Delivery of an executed counterpart to
this Agreement by facsimile or an electronic transmission of a PDF copy thereof
shall be as effective as delivery of a manually signed original.  Any such
delivery shall be followed promptly by delivery of the manually signed original.

 

Section 7.12          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

Section 7.13          Jurisdiction; Consent to Service of Process.  (a) Each
party to this Agreement hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the other Loan Documents, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court.  Each Obligor further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any parties thereto by registered or
certified mail, postage prepaid, to the Borrower at the address of the Borrower
specified pursuant to the terms of the Credit Agreement.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  Subject to Section 8.09 of the Credit
Agreement, nothing in this Agreement shall affect any right that the
Administrative Agent, the Collateral Agent or any other Secured Party may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any Obligor, or its properties, in the courts of
any jurisdiction.

 

(b)           Each party to this Agreement hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any New York State or federal court sitting in New
York County.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

Section 7.14          Termination or Release.  (a) This Agreement, the
guarantees made herein, the Security Interest and all other security interests
granted hereby shall terminate, and each Obligor shall be automatically released
from its obligations hereunder, when all the Obligations are paid in full in
cash and Commitments are terminated (other than (A) contingent indemnification
obligations, (B) obligations and liabilities under Secured Cash Management

 

41

--------------------------------------------------------------------------------


 

Agreements and Secured Swap Agreements and (C) obligations and liabilities under
Letters of Credit as to which arrangements satisfactory to the Issuing Banks
shall have been made).

 

(b)           Upon the consummation of any transaction or series of transactions
as a result of which any Subsidiary Guarantor ceases to be a Subsidiary of the
Borrower that is not prohibited by the Loan Documents, then such Subsidiary
Guarantor shall automatically be released from its obligations hereunder and the
security interests in the Collateral of such Subsidiary Guarantor shall be
automatically released.

 

(c)           Upon any conveyance, sale, lease, assignment, transfer or other
disposition by any Grantor or Pledgor of any Collateral to any Person that is
not (and is not required to become) a Loan Party in a transaction or series of
transactions that is not prohibited by the Loan Documents, or upon the
effectiveness of any written consent to the release of the security interest
granted hereby in any Collateral pursuant to Section 9.08 of the Credit
Agreement, the security interest in such Collateral shall be automatically
released.

 

(d)           If any security interest granted hereby in any Collateral violates
Section 9.21 of the Credit Agreement, the security interest in such Collateral
shall be automatically released.

 

(e)           In connection with any termination or release pursuant to this
Section 7.14, the Collateral Agent shall execute and deliver to any Obligor, at
such Obligor’s expense, all documents that such Obligor shall reasonably request
to evidence such termination or release and shall assist such Obligor in making
any filing in connection therewith.  Any execution and delivery of documents
pursuant to this Section 7.14 shall be without recourse to or warranty by the
Collateral Agent.

 

Section 7.15          Additional Subsidiary Obligors.  Any Subsidiary of the
Borrower may become a party hereto by signing and delivering to the Collateral
Agent a Guarantee and Collateral Agreement Supplement, substantially in the form
of Exhibit I hereto (with such changes and modifications thereto as may be
required by the laws of any applicable Foreign Jurisdiction), whereupon such
Subsidiary shall become an “Obligor”, a “Subsidiary Guarantor”, a “Pledgor” and
a “Grantor” (or any one or more of the foregoing) defined herein with the same
force and effect as if originally named as an Obligor, a Subsidiary Guarantor, a
Pledgor and a Grantor (or any one or more of the foregoing), as applicable,
herein.  Any such Subsidiary becoming a party to this Agreement pursuant to this
Section will enter into this Agreement in the capacity or capacities (and only
capacity or capacities) set forth on the signature page to such Guarantee and
Collateral Agreement Supplement.  The execution and delivery of any such
instrument shall not require the consent of any other party to this Agreement. 
The rights and obligations of each party to this Agreement shall remain in full
force and effect notwithstanding the addition of any new party to this
Agreement.

 

Section 7.16          Credit Agreement.  If any conflict exists between this
Agreement and the Credit Agreement, the Credit Agreement shall govern.

 

Section 7.17          Authority of Collateral Agent.  Each Obligor acknowledges
that the rights and responsibilities of the Collateral Agent under this
Agreement with respect to any action taken by the Collateral Agent or the
exercise or nonexercise by the Collateral Agent of any

 

42

--------------------------------------------------------------------------------


 

option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Agreement shall, as among the Secured
Parties and as among the Secured Parties, be governed by the Credit Agreement
and by such other agreements with respect thereto as may exist from time to time
among them, but, as between the Collateral Agent and the Obligors, the
Collateral Agent shall be conclusively presumed to be acting as agent for the
Secured Parties with full and valid authority so to act or refrain from acting,
and no Obligor shall be under any obligation, or entitlement, to make any
inquiry respecting such authority.  The Collateral Agent has been appointed to
act as Collateral Agent hereunder by the Lenders and, by their acceptance of the
benefits hereof, the other Secured Parties.  The Collateral Agent shall be
obligated, and shall have the right hereunder, to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including the release or substitution of Collateral), solely
in accordance with this Agreement and the other Loan Documents.

 

Section 7.18          Other Secured Parties.  By its acceptance of the benefits
hereof, each Secured Party (including each Lender, Issuing Bank, Secured Swap
Agreement Counterparty and Cash Management Bank) hereby (a) confirms that it has
received a copy of the Loan Documents and such other documents and information
as it has deemed appropriate to make its own decision to become an Secured Party
and acknowledges that it is aware of the contents of, and consents to the terms
of, the Collateral Documents, (b) appoints and authorizes the Collateral Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Collateral Agent by the terms hereof or thereof, together with such powers
as are incidental thereto, (c) agrees that it will be bound by the provisions of
the Collateral Documents, and Article VIII (other than Section 8.12) and
Article IX of the Credit Agreement (with respect to each such Article, in the
case of any Secured Party that is not a Lender, as if such Secured Party was a
Lender party to the Credit Agreement) and will perform in accordance with its
terms all such obligations which by the terms of such documents are required to
be performed by it as an Secured Party (or in the case of Article VIII (other
than Section 8.12) and Article IX of the Credit Agreement, as a Lender) and will
take no actions contrary to such obligations, and (d) authorizes and instructs
the Collateral Agent to enter into the Collateral Documents as Collateral Agent
and on behalf of such Secured Party.

 

Section 7.19          Transactions on the Restatement Date.  The parties hereto
agree that on the Restatement Date, the following transactions shall be deemed
to occur automatically, without further action by any party hereto:

 

(a)           the Existing Guarantee and Collateral Agreement shall be deemed to
be amended and restated in its entirety in the form of this Agreement;

 

(b)           all Secured Obligations (as defined in the Existing Guarantee and
Collateral Agreement) (“Existing Obligations”), including any such obligations
that have accrued, but are not payable, as of the Restatement Date, shall, to
the extent not paid on the Restatement Date, be deemed to be Secured Obligations
outstanding (and in the case of any accrued Existing Obligations that have
accrued, but are not payable, as of the Restatement Date, such accrued Existing
Obligations shall be paid on the date or dates that such Existing Obligations
were due under the Existing Credit Agreement);

 

43

--------------------------------------------------------------------------------


 

(c)           the Liens in favor of Collateral Agent securing payment of the
Existing Obligations shall remain in full force and effect with respect to the
Secured Obligations and are hereby reaffirmed; and

 

(d)           the parties acknowledge and agree that this Agreement and the
other Loan Documents do not constitute a novation, payment and reborrowing or
termination of the Existing Obligations and that all such Existing Obligations
are in all respects continued and outstanding as Secured Obligations under this
Agreement with only the terms being modified from and after the effective date
of this Agreement as provided in this Agreement and the other Loan Documents.

 

 [Signature Pages Follow]

 

44

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

SUMMIT MIDSTREAM PARTNERS, LP,

 

as the Parent and a Guarantor and a Pledgor

 

 

 

 

By:

SUMMIT MIDSTREAM GP, LLC,

 

 

its general partner

 

 

 

 

 

By:

/s/ Matthew S. Harrison

 

 

Name:

Matthew S. Harrison

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

SUMMIT MIDSTREAM HOLDINGS, LLC,

 

as the Borrower and a Guarantor, a Pledgor and a Grantor

 

 

 

 

By:

/s/ Matthew S. Harrison

 

 

Name:

Matthew S. Harrison

 

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

GRAND RIVER GATHERING, LLC

 

MOUNTAINEER MIDSTREAM COMPANY, LLC

 

BISON MIDSTREAM, LLC

 

SUMMIT MIDSTREAM FINANCE CORP.

 

DFW MIDSTREAM SERVICES LLC,

 

each as a Subsidiary Guarantor, a Pledgor and a Grantor

 

 

 

 

By:

/s/ Matthew S. Harrison

 

 

Name:

Matthew S. Harrison

 

 

Title:

Senior Vice President and Chief Financial Officer

 

Amended and Restated Guarantee and Collateral Agreement

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC,

 

as the Collateral Agent on behalf of the Secured Parties

 

 

 

 

By:

/s/ Sanjay Remond

 

 

Name:

Sanjay Remond

 

 

Title:

Authorised Signatory

 

Amended and Restated Guarantee and Collateral Agreement

 

--------------------------------------------------------------------------------


 

Schedule I

 

Pledged Stock

 

PLEDGOR

 

ISSUER NAME

 

ISSUER 
JURISDICTION OF 
FORMATION

 

INTEREST TYPE

 

NUMBER OF 
UNITS/SHARES OWNED; 
PERCENTAGE OF TOTAL 
ISSUED INTERESTS

 

PERCENTAGE OF 
OWNED INTERESTS 
BEING PLEDGED 
HEREUNDER

 

Summit Midstream Partners, LP

 

Summit Midstream Holdings, LLC

 

Delaware

 

Membership Interest

 

100%

 

100

%

Summit Midstream Holdings, LLC

 

Grand River Gathering, LLC

 

Delaware

 

Membership Interest

 

100 units (certificate
no.1);
100%

 

100

%

Summit Midstream Holdings, LLC

 

Mountaineer Midstream Company, LLC

 

Delaware

 

Membership Interest

 

100%

 

100

%

Summit Midstream Holdings, LLC

 

Bison Midstream, LLC

 

Delaware

 

Membership Interest

 

100%

 

100

%

Summit Midstream Holdings, LLC

 

Summit Midstream Finance Corp.

 

Delaware

 

Common Stock

 

1,000;
100%

 

100

%

Summit Midstream Holdings, LLC

 

DFW Midstream Services LLC

 

Delaware

 

Membership Interest

 

100%

 

100

%

 

--------------------------------------------------------------------------------


 

Schedule II

 

Intellectual Property

 

Grantor

 

Title

 

Filing 
Date/Issued 
Date

 

Status

 

Application/
Registration No.

Summit Midstream
Partners, LP

 

www.summitmidstream.com

 

 

 

 

 

 

DFW Midstream
Services LLC

 

www.dfwmidstream.com

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule III

 

Commercial Tort Claims

 

None.

 

--------------------------------------------------------------------------------


 

Exhibit I
to the Amended and Restated Guarantee and Collateral Agreement

 

FORM OF
GUARANTEE AND COLLATERAL AGREEMENT SUPPLEMENT

 

This SUPPLEMENT NO. [    ] dated as of [                          ], 20[    ]
(this “Supplement”), to the AMENDED AND RESTATED GUARANTEE AND COLLATERAL
AGREEMENT, dated as of November 1, 2013 (as amended, restated, amended and
restated, supplemented, waived or otherwise modified or replaced from time to
time, the “Guarantee and Collateral Agreement”), among SUMMIT MIDSTREAM
HOLDINGS, LLC, Delaware limited liability company (the “Borrower”), each
Subsidiary listed on the signature pages thereof as a “Subsidiary Guarantor”,
“Pledgor” and/or “Grantor”, each Subsidiary that shall, at any time after the
date thereof, become a Subsidiary Guarantor, Pledgor and/or Grantor pursuant to
Section 7.15 thereof, SUMMIT MIDSTREAM PARTNERS, LP, a Delaware limited
partnership (the “Parent”), and THE ROYAL BANK OF SCOTLAND plc (“RBS”), as
collateral agent (in such capacity, together with its successors and assigns in
such capacity, the “Collateral Agent”) for the Secured Parties.

 

A.                                    Reference is made to the Second Amended
and Restated Credit Agreement dated as of even date with the Guarantee and
Collateral Agreement (as may be amended, restated, amended and restated,
supplemented, extended, renewed, refinanced, waived or otherwise modified or
replaced from time to time, the “Credit Agreement”), among the Borrower, the
Lenders, RBS, as the Administrative Agent and the Collateral Agent, the Issuing
Banks and the Swingline Lender, and the other Persons from time to time party
thereto.

 

B.                                    Capitalized terms used herein and not
otherwise defined herein shall have the meanings assigned to such terms in the
Credit Agreement and the Guarantee and Collateral Agreement, as applicable.

 

C.                                    The Obligors have entered into the
Guarantee and Collateral Agreement in order to induce the Lenders to make Loans,
the Issuing Banks to issue Letters of Credit, the Swingline Lender to make
Swingline Loans, the Secured Swap Agreement Counterparties to enter into the
Secured Swap Agreements and the Cash Management Banks to enter into the Secured
Cash Management Agreements.  Section 7.15 of the Guarantee and Collateral
Agreement provides that any additional Subsidiary may become an a Subsidiary
Guarantor, a Grantor, a Pledgor or any or all of the foregoing under the
Guarantee and Collateral Agreement by execution and delivery of an instrument
substantially in the form of this Supplement (with such changes and
modifications hereto as may be required by the laws of any applicable foreign
jurisdiction to the extent applicable).  The undersigned Subsidiary (the “New
Subsidiary”) is executing this Supplement, in accordance with the requirements
of the Credit Agreement, to become an Obligor in the capacity under the
Guarantee and Collateral Agreement as specified on the signature page hereto, in
order to induce the Lenders to make additional Loans, the Issuing Banks to issue
additional Letters of Credit, the Swingline Lenders to make additional Swingline
Loans, the Secured Swap Agreement Counterparties to enter into the Secured Swap
Agreements, and the Cash Management Banks to enter into the Secured Cash
Management Agreements and as

 

Exhibit I

 

1

--------------------------------------------------------------------------------


 

consideration for Loans previously made, Letters of Credit previously issued,
Swingline Loans previously made, Secured Swap Agreements previously entered into
and Secured Cash Management Agreements previously entered into.

 

Accordingly, the Collateral Agent and the New Subsidiary agree as follows:

 

SECTION 1.                            In accordance with Section 7.15 of the
Guarantee and Collateral Agreement, the New Subsidiary by its signature below
and delivery of such executed signature page to the Collateral Agent becomes, to
the extent specified on the signature page hereto, a “Subsidiary Guarantor”,
“Pledgor” and “Grantor” (or any one or more of the foregoing; provided that if
the signature page hereto fails to state the capacity or capacities in which
such New Subsidiary is entering the Guarantee and Collateral Agreement, then
such New Subsidiary shall join in each such capacity) under the Guarantee and
Collateral Agreement with the same force and effect as if originally named
therein as an Obligor, and the New Subsidiary hereby (a) agrees to all the terms
and provisions of the Guarantee and Collateral Agreement applicable to it as a
Guarantor, Pledgor and Grantor or any one or more of the foregoing, as
applicable, thereunder and (b) represents and warrants that the representations
and warranties made by it as a Guarantor, Pledgor and Grantor or any one or more
of the foregoing, as applicable, thereunder (as supplemented by the attached
supplemental Schedules to the Guarantee and Collateral Agreement) are true and
correct, in all material respects, on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct, in all material respects, as
of such earlier date (except that any reference to the “Restatement Date” shall
be deemed to be a reference to the date hereof).

 

SECTION 2.                            In furtherance of the foregoing, to the
extent the New Subsidiary is joining the Guarantee and Collateral Agreement as a
Pledgor, and as security for the indefeasible payment in full and performance of
all of the Secured Obligations, the New Subsidiary hereby pledges, hypothecates,
assigns, charges, mortgages, delivers, and transfers to the Collateral Agent,
its successors and assigns, for the ratable benefit of the Secured Parties, and
hereby grants to the Collateral Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, a continuing security interest in all of
the New Subsidiary’s right, title and interest in, to and under and whether
direct or indirect, whether legal, beneficial, or economic, whether fixed or
contingent and whether now or hereafter existing or arising in all of its
Property constituting Pledged Collateral.

 

SECTION 3.                            In furtherance of the foregoing, to the
extent the New Subsidiary is joining the Guarantee and Collateral Agreement as a
Grantor, and as security for the indefeasible payment in full and performance,
of the Secured Obligations, the New Subsidiary hereby pledges, hypothecates,
assigns, charges, mortgages, delivers and transfers to the Collateral Agent, its
successors and assigns, for the ratable benefit of the Secured Parties, and
hereby grants to the Collateral Agent, its successors and assigns, for the
ratable benefit of the Secured Parties, a continuing Security Interest in all
right, title and interest in, to and under any and all of its Property
constituting Article 9 Collateral now owned or at any time hereafter acquired by
the New Subsidiary or in which the New Subsidiary now has or at any time in the
future may acquire any right, title or interest.

 

Exhibit I

 

2

--------------------------------------------------------------------------------


 

SECTION 4.                            Each reference to an “Obligor”, a
“Guarantor”, a “Subsidiary Guarantor”, a “Pledgor”, or a “Grantor” in the
Guarantee and Collateral Agreement shall be deemed to include the New Subsidiary
to the extent the New Subsidiary is joining the Guarantee and Collateral
Agreement in such capacity, as indicated on the signature page hereto (or if no
such indication is made, then in each such capacity).  The Guarantee and
Collateral Agreement is hereby incorporated herein by reference.

 

SECTION 5.                            The New Subsidiary represents and warrants
to the Collateral Agent and the other Secured Parties that this Supplement has
been duly authorized, executed and delivered by it and constitutes its legal,
valid and binding obligation, enforceable against it in accordance with its
terms, subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.

 

SECTION 6.                            This Supplement may be executed in one or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute but one contract.  This Supplement shall
become effective when (a) the Collateral Agent shall have received a counterpart
of this Supplement that bears the signature of the New Subsidiary and (b) the
Collateral Agent has executed a counterpart hereof.  Delivery of an executed
counterpart to this Supplement by facsimile or an electronic transmission of a
PDF copy thereof shall be as effective as delivery of a manually signed
original.  Any such delivery shall be followed promptly by delivery of the
manually signed original.

 

SECTION 7.                            The New Subsidiary has delivered a
Perfection Certificate to the Collateral Agent.  The information set forth
therein (including the Schedules attached thereto) is correct and complete as of
the date hereof.

 

SECTION 8.                            Except as expressly supplemented hereby,
the Guarantee and Collateral Agreement shall remain in full force and effect.

 

SECTION 9.                            THIS SUPPLEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS SUPPLEMENT WITHOUT GIVING EFFECT TO
CONFLICT OF LAWS AND PRINCIPLES SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 10.                     In the event any one or more of the provisions
contained in this Supplement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and in the Guarantee and Collateral Agreement shall
not in any way be affected or impaired thereby.  The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

SECTION 11.                     All communications and notices hereunder shall
be in writing and given as provided in Section 7.01 of the Guarantee and
Collateral Agreement.

 

Exhibit I

 

3

--------------------------------------------------------------------------------


 

SECTION 12.                     Without in any way limiting the indemnification
and expenses provisions of the Guarantee and Collateral Agreement that have been
incorporated herein by reference, the New Subsidiary agrees to reimburse the
Collateral Agent for its reasonable and documented out-of-pocket expenses in
connection with this Supplement, including the reasonable and documented fees,
disbursements and other charges of counsel for the Collateral Agent.

 

[Signatures begin on following page]

 

Exhibit I

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary and the Collateral Agent have duly
executed this Supplement to the Guarantee and Collateral Agreement as of the day
and year first above written.

 

 

 

[Insert Company Name],

 

as New Subsidiary, in its capacity as a [Subsidiary Guarantor, a Pledgor and a
Grantor]

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit I

 

5

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND plc, as Collateral Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit I

 

6

--------------------------------------------------------------------------------


 

Schedule I
to the Guarantee and Collateral Agreement Supplement

 

Pledged Stock

 

Exhibit I

 

7

--------------------------------------------------------------------------------


 

Schedule II
to the Guarantee and Collateral Agreement Supplement

 

Intellectual Property

 

Copyrights

 

Patents

 

Trademarks

 

Domain Names

 

Exhibit I

 

8

--------------------------------------------------------------------------------


 

Schedule I
to the Guarantee and Collateral Agreement Supplement

 

Commercial Tort Claims

 

Exhibit I

 

9

--------------------------------------------------------------------------------


 

Exhibit II
to the to the Guarantee and Collateral Agreement

 

FORM OF
AMENDED AND RESTATED
SUBORDINATED GLOBAL INTERCOMPANY NOTE

 

New York, New York
[              ], 2013

 

FOR VALUE RECEIVED, each of the undersigned (together with each other Subsidiary
of SUMMIT MIDSTREAM HOLDINGS, LLC, a Delaware limited liability company (the
“Borrower) that executes a signature page hereto after the date hereof) to the
extent a borrower from time to time from any other entity listed on the
signature page hereto (each, in such capacity, together with its successors and
assigns in such capacity, a “Payor”), hereby promises to pay on demand to such
other entity listed below (each, in such capacity, together with its successors
and assigns in such capacity, a “Payee”), in lawful money of the United States
of America in immediately available funds, at such location in the United States
of America as a Payee shall from time to time designate, the unpaid principal
amount of all loans and advances made by such Payee to such Payor.  Each Payor
promises also to pay interest on the unpaid principal amount of all such loans
and advances in like money at said location from the date of such loans and
advances until paid at such rate per annum as shall be agreed upon from time to
time by such Payor and such Payee.

 

Reference is made to the Second Amended and Restated Credit Agreement dated as
of November 1, 2013 (as may be amended, restated, amended and restated,
supplemented, extended, renewed, refinanced, waived or otherwise modified or
replaced from time to time, the “Credit Agreement”), among the Borrower, the
Lenders (as defined therein), THE ROYAL BANK OF SCOTLAND plc, as collateral
agent (in such capacity, together with its successors and assigns in such
capacity, the “Collateral Agent”) and as Administrative Agent (in such capacity,
together with its successors and assigns in such capacity, the “Administrative
Agent”), the Issuing Banks (as defined therein), the Swingline Lender (as
defined therein) and the other Persons from time to time party thereto.

 

This note (“Note”) is the Intercompany Note referred to in the AMENDED AND
RESTATED GUARANTEE AND COLLATERAL AGREEMENT, dated as of even date with the
Credit Agreement (as amended, restated, supplemented or otherwise modified from
time to time, the “Guarantee and Collateral Agreement”), among the Borrower,
each Subsidiary listed on the signature pages thereof as a “Subsidiary
Guarantor”, “Pledgor” and/or “Grantor”, each Subsidiary that shall, at any time
after the date thereof, become a Subsidiary Guarantor, Pledgor or Grantor
pursuant to Section 7.15 thereof, SUMMIT MIDSTREAM PARTNERS, LP a Delaware
limited partnership (the “Parent”), and THE ROYAL BANK OF SCOTLAND plc, as
collateral agent for the Secured Parties.

 

Capitalized terms used herein and not defined herein are used herein as defined
in the Credit Agreement, unless otherwise noted.

 

Exhibit II

 

1

--------------------------------------------------------------------------------


 

Each Payee hereby acknowledges and agrees that the Administrative Agent and the
Collateral Agent may exercise all rights provided in the Credit Agreement and
the Guarantee and Collateral Agreement with respect to this Note.

 

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is a Loan Party to any Payee that
is a Grantor shall be subordinate and junior in right of payment, to the extent
and in the manner hereinafter set forth, to all Obligations of such Payor under
the Credit Agreement, including, without limitation, where applicable, under
such Payor’s guarantee of the Secured Obligations under the Guarantee and
Collateral Agreement (such Secured Obligations and other indebtedness and
obligations in connection with any renewal, refunding, restructuring or
refinancing thereof, including interest thereon accruing after the commencement
of any proceedings referred to in clause (i) below, whether or not such interest
is an allowed claim in such proceeding, being hereinafter collectively referred
to as “Senior Indebtedness”):

 

(i)                                     In the event of any insolvency or
bankruptcy proceedings, and any receivership, liquidation, reorganization or
other similar proceedings in connection therewith, relative to any Payor or to
its creditors, as such, or to its property, and in the event of any proceedings
for voluntary liquidation, dissolution or other winding up of such Payor,
whether or not involving insolvency or bankruptcy, then (a) the holders of
Senior Indebtedness shall be paid in full in cash in respect of all amounts
constituting Senior Indebtedness before any Payee is entitled to receive
(whether directly or indirectly), or make any demands for, any payment on
account of this Note and (b) until the holders of Senior Indebtedness are paid
in full in cash in respect of all amounts constituting Senior Indebtedness, any
payment or distribution to which such Payee would otherwise be entitled (other
than debt securities of such Payor that are subordinated, to at least the same
extent as this Note, to the payment of all Senior Indebtedness then outstanding
(such securities being hereinafter referred to as “Restructured Debt
Securities”)) shall be made to the holders of Senior Indebtedness.

 

(ii)                                  If any payment, Distribution or Dividend
(as such terms are defined in the Guarantee and Collateral Agreement) or other
distribution of any character, whether in cash, securities or other property
(other than Restructured Debt Securities), in respect of this Note shall
(despite these subordination provisions) be received by any Payee in violation
of clause (i) before all Senior Indebtedness shall have been paid in full in
cash, such payment, Distribution, Dividend or other distribution shall be held
in trust for the benefit of, and shall be paid over or delivered to, the holders
of Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full in cash.

 

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder.  Each Payee and each Payor hereby agrees that the subordination of this
Note is for the benefit of the Collateral Agent and the other Secured Parties,
the Collateral Agent and the other Secured Parties are obligees under this Note
to the same extent as if their

 

Exhibit II

 

2

--------------------------------------------------------------------------------


 

names were written herein as such and the Administrative Agent may, on behalf of
itself and the other Secured Parties, proceed to enforce the subordination
provisions herein.

 

The indebtedness evidenced by this Note owed by any Payor that is not a
Guarantor shall not be subordinated to, and shall rank pari passu in right of
payment with, any other obligation of such Payor.

 

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.

 

Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.

 

Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note.  All payments under this Note shall be made without
offset, counterclaim or deduction of any kind.

 

Each party to this Note hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Note in any New York State or federal court
sitting in New York County.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE. 
EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS NOTE BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
SECTION 7.09 OF THE GUARANTEE AND COLLATERAL AGREEMENT.

 

[Signatures begin on following page]

 

Exhibit II

 

3

--------------------------------------------------------------------------------


 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS NOTE AND ALL
CLAIMS RELATING TO THE SUBJECT MATTER HEREOF, WHETHER SOUNDING IN CONTRACT LAW
OR TORT LAW, SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

 

Each of the undersigned enters into this Note as of the date first written
above.

 

 

SUMMIT MIDSTREAM PARTNERS, LP

 

 

 

By:

SUMMIT MIDSTREAM GP, LLC, its general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

SUMMIT MIDSTREAM HOLDINGS, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit II

 

4

--------------------------------------------------------------------------------


 

 

GRAND RIVER GATHERING, LLC

 

MOUNTAINEER MIDSTREAM COMPANY, LLC

 

BISON MIDSTREAM, LLC

 

SUMMIT MIDSTREAM FINANCE CORP.

 

DFW MIDSTREAM SERVICES LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit II

 

5

--------------------------------------------------------------------------------


 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS NOTE AND ALL
CLAIMS RELATING TO THE SUBJECT MATTER HEREOF, WHETHER SOUNDING IN CONTRACT LAW
OR TORT LAW, SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

 

The undersigned enters into this Note as of the date first written above.

 

 

[Additional Subsidiaries](1)

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(1)  To the extent that a Subsidiary of the Borrower is formed after the date of
the Note and to the extent such Subsidiary is required to enter into this Note,
such Subsidiary shall execute a signature page substantially in the form hereof.

 

Exhibit II

 

6

--------------------------------------------------------------------------------


 

Exhibit III
to the Amended and Restated Guarantee and Collateral Agreement

 

FORM OF
INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “IP Security
Agreement”) dated [                            ], 20[    ], is made by the
Persons listed on the signature pages hereof (collectively, the “Grantors”) in
favor of The Royal Bank of Scotland plc, as Collateral Agent for the Secured
Parties.  Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement and the
Guarantee and Collateral Agreement (each as hereinafter defined), as applicable.

 

WHEREAS, pursuant to the Second Amended and Restated Credit Agreement dated as
of November 1, 2013 (as may be amended, restated, amended and restated,
supplemented, extended, renewed, refinanced, waived or otherwise modified or
replaced from time to time, the “Credit Agreement”), among SUMMIT MIDSTREAM
HOLDINGS, LLC, a Delaware limited liability company (the “Borrower”), the
Lenders, THE ROYAL BANK OF SCOTLAND plc (“RBS”), as collateral agent (in such
capacity, together with its successors and assigns in such capacity, the
“Collateral Agent”) and administrative agent (in such capacity, together with
its successors and assigns in such capacity, the “Administrative Agent”) for the
Secured Parties, SUMMIT MIDSTREAM PARTNERS, LP, a Delaware limited partnership,
the Issuing Banks, the Swingline Lender and the other Persons from time to time
party thereto, the Issuing Banks have committed to issue Letters of Credit for
the account and benefit of the Borrower (and certain of its Subsidiaries), the
Lenders have extended Commitments to make Loans to the Borrower and participate
in Letters of Credit and the Swingline Lender has extended Commitments to make
Loans to the Borrower;

 

WHEREAS, in connection with the Credit Agreement, the Obligors have entered into
the Amended and Restated Guarantee and Collateral Agreement dated as of even
date with the Credit Agreement (as amended, amended and restated, supplemented
or otherwise modified from time to time, the “Guarantee and Collateral
Agreement”) in order to induce the Lenders to make Loans, the Issuing Banks to
issue Letters of Credit and the Swingline Lender to make Swingline Loans.

 

WHEREAS, under the terms of the Guarantee and Collateral Agreement, the Grantors
have granted to the Collateral Agent, for the ratable benefit of the Secured
Parties, a security interest in, among other property, certain intellectual
property of the Grantors, and have agreed as a condition thereof to execute this
IP Security Agreement for recording with the U.S. Patent and Trademark Office,
the United States Copyright Office and other governmental authorities.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Grantors agree as follows:

 

Exhibit III

 

1

--------------------------------------------------------------------------------


 

SECTION 1.                            Grant of Security.  Each Grantor hereby
grants to the Collateral Agent for the ratable benefit of the Secured Parties a
security interest in all of such Grantor’s right, title and interest in and to
the following (the “Collateral”):

 

(a)                                 the United States Patents (as defined in the
Guarantee and Collateral Agreement) set forth in Schedule A hereto;

 

(b)                                 the United States registered Trademarks (as
defined in the Guarantee and Collateral Agreement) and Trademarks for which
United States applications are pending set forth in Schedule B hereto; and

 

(c)                                  the United States registrations of
Copyrights (as defined in the Guarantee and Collateral Agreement) set forth in
Schedule C hereto.

 

SECTION 2.                            Recordation.  This IP Security Agreement
has been executed and delivered by each Grantor for the purpose of recording the
grant of security interest herein with the United States Patent and Trademark
Office and the United States Copyright Office.  Each Grantor authorizes and
requests that the Register of Copyrights, the Commissioner for Patents and the
Commissioner for Trademarks record this IP Security Agreement.

 

SECTION 3.                            Execution in Counterparts.  This IP
Security Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.

 

SECTION 4.                            Grants, Rights and Remedies.  This IP
Security Agreement has been entered into in conjunction with the provisions of
the Guarantee and Collateral Agreement.  Each Grantor does hereby acknowledge
and confirm that the grant of the security interest hereunder to, and the rights
and remedies of, the Collateral Agent with respect to the Collateral are more
fully set forth in the Guarantee and Collateral Agreement, the terms and
provisions of which are incorporated herein by reference as if fully set forth
herein.  In the event of any conflict between the terms of this IP Security
Agreement and the terms of the Guarantee and Collateral Agreement, the terms of
the Guarantee and Collateral Agreement shall govern.

 

SECTION 5.                            Governing Law.  THIS IP SECURITY AGREEMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS IP SECURITY AGREEMENT
AND ALL CLAIMS RELATING TO THE SUBJECT MATTER HEREOF, WHETHER SOUNDING IN
CONTRACT LAW OR TORT LAW, SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6.                            Severability.  In case any one or more of
the provisions contained in this IP Security Agreement should be held invalid,
illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and in the Guarantee
and Collateral Agreement shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction).  The parties hereto shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable

 

Exhibit III

 

2

--------------------------------------------------------------------------------


 

provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.

 

[Remainder of Page Intentionally Blank]

 

Exhibit III

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, [each] Grantor has caused this IP Security Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written.

 

 

[NAME OF GRANTOR],
as [a] Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

[NAME OF GRANTOR],
as [a] Grantor

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

Exhibit III

 

4

--------------------------------------------------------------------------------


 

 

Accepted and Agreed to:

 

 

 

The Royal Bank of Scotland plc,
as Collateral Agent

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit III

 

5

--------------------------------------------------------------------------------
